Exhibit 10.1

THIRD AMENDMENT TO

LEASE AGREEMENT

between

COBHAM PROPERTIES, INC.

as Lessor

and

M/A-COM TECHNOLOGY SOLUTIONS INC.

as Lessee



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   

Section 1.01

  Lease of Premises; Title and Condition      1   

Section 1.02

  Use      2   

Section 1.03

  Term      2   

Section 1.04

  Rent      3    ARTICLE II   

Section 2.01

  Maintenance and Repair      3   

Section 2.02

  Alterations, Replacements and Additions      4    ARTICLE III   

Section 3.01

  Severable Property      5   

Section 3.02

  Removal      5    ARTICLE IV   

Section 4.01

  Lessee’s Assignment and Subletting      5   

Section 4.02

  Transfer by Lessor      6   

Section 4.03

  Assignment/Subletting Exceptions      6    ARTICLE V   

Section 5.01

  Net Lease      7   

Section 5.02

  Taxes and Assessments; Compliance With Law      8   

Section 5.03

  Liens      9   

Section 5.04

  Indemnification      10   

Section 5.05

  Permitted Contests      11   

Section 5.06

  Environmental Compliance      12   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE VI   

Section 6.01

  Condemnation and Casualty      15   

Section 6.02

  Insurance      17    ARTICLE VII   

Section 7.01

  Conditional Limitations; Default Provisions      20   

Section 7.02

  Bankruptcy or Insolvency      23   

Section 7.03

  Additional Rights of Lessor      23    ARTICLE VIII   

Section 8.01

  Notices and Other Instruments      25   

Section 8.02

  Estoppel Certificates; Financial Information      25    ARTICLE IX   

Section 9.01

  No Merger      26   

Section 9.02

  Surrender      26   

Section 9.03

  Time      26   

Section 9.04

  Separability; Binding Effect; Governing Law      27   

Section 9.05

  Table of Contents and Headings; Internal References      27   

Section 9.06

  Counterparts      27   

Section 9.07

  Lessor’s Liability      27   

Section 9.08

  Amendments and Modifications      28   

Section 9.09

  Additional Rent      28   

Section 9.10

  Consents      28   

Section 9.11

  Quiet Enjoyment      28   

Section 9.12

  Holding Over      28   

Section 9.13

  Compliance with Terrorism Laws      28   

Section 9.14

  Financing and Subordination, Non-Disturbance and Attornment      29   

Section 9.15

  Purchase Option      29   

Section 9.16

  Security Deposit and Prepaid Rent      30   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 9.17

  Short Form Memorandum of Lease      30   

Section 9.18

  Intentionally Omitted      30   

Section 9.19

  Brokers      30   

Section 9.20

  Waiver of Jury Trial      31   

Section 9.21

  No Partnership      31   

Section 9.22

  No Construction Against Drafter      31   

Section 9.23

  Security Interest and Security Agreement      31   

EXHIBIT A

  LEGAL DESCRIPTION   

EXHIBIT B

  PERMITTED EXCEPTIONS   

EXHIBIT C

  BASIC RENT SCHEDULE   

EXHIBIT D

  SEVERABLE PROPERTY   

EXHIBIT E

  FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT   

 

- iii -



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Lease”) dated as of October 4,
2012 (“Effective Date”), is made and entered into between COBHAM PROPERTIES,
INC., a Delaware corporation (“Lessor”), and M/A-COM TECHNOLOGY SOLUTIONS INC.,
a Delaware corporation (“Lessee”).

RECITALS

WHEREAS, Lessor and Lessee entered into a Lease Agreement dated as of
September 26, 2008 which was amended by a First Amendment to Lease Agreement and
Consent dated as March 30, 2009 and a Pre-Paid Letter dated December 3, 2010
(“Pre-Paid Rent Letter”) (collectively the “Original Lease”);

WHEREAS, Lessor and Lessee wish to amend and restate the Original Lease upon the
terms set forth in this Third Amendment to Lease Agreement.

NOW, THEREFORE, in order to affect the intent of the parties as set forth above,
and for good and valuable consideration exchanged between the parties, the
parties hereto agree to amend and restate the Original Lease as of the Effective
Date as follows:

ARTICLE I

Section 1.01 Lease of Premises; Title and Condition. Upon and subject to the
terms and conditions herein specified, Lessor hereby leases to Lessee, and
Lessee hereby leases from Lessor, the premises (the “Premises”) consisting of
the following:

(a) those parcels of land more particularly described in Exhibit A attached
hereto and made a part hereof for all purposes having the following address:
100-144 Chelmsford, Lowell, MA 01851 together with all of Lessor’s right, title
and interest, if any, in and to all easements, rights-of-way, appurtenances and
other rights and benefits associated with such parcel(s) of land and to all
public or private streets, roads, avenues, alleys or pass ways, open or
proposed, on or abutting such parcel(s) of land (collectively, the “Land”); and

(b) all of the buildings, structures, fixtures, facilities, installations and
other improvements of every kind and description now or hereafter in, on, over
and under the Land and all plumbing, gas, electrical, ventilating, lighting and
other utility systems, ducts, hot water heaters, oil burners, domestic water
systems, elevators, escalators, canopies, air conditioning systems and all other
building systems and fixtures attached to or comprising a part of the buildings,
including, but not limited to, all other building systems and fixtures necessary
to the ownership, use, operation, repair and maintenance of the buildings,
structures, fixtures, facilities, installations and other improvements of every
kind, but excluding all Severable Property (as defined in Section 3.01 hereof)
(collectively, the “Improvements”).

The Premises are leased to Lessee in their present condition without
representation or warranty by Lessor and subject to the rights of parties in
possession, to the existing state of title, to all applicable Legal Requirements
(as defined in Section 5.02(b)) now or hereafter in effect and to liens and
encumbrances listed in Exhibit B attached hereto and made a part hereof

 

- 1 -



--------------------------------------------------------------------------------

(collectively, “Permitted Exceptions”) for all purposes. Lessee has examined the
Premises and title to the Premises and has found all of the same satisfactory
for all purposes. LESSOR LEASES AND WILL LEASE AND LESSEE TAKES AND WILL TAKE
THE PREMISES “AS IS”, “WHERE-IS” and “WITH ALL FAULTS”. LESSEE ACKNOWLEDGES THAT
LESSOR (WHETHER ACTING AS LESSOR HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT
MADE NOR SHALL LESSOR BE DEEMED TO HAVE MADE, ANY WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE PREMISES, INCLUDING ANY WARRANTY
OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY PARTICULAR
USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN,
(iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LESSOR’S TITLE
THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY, (xiv) OPERATION, (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, HAZARDOUS CONDITION OR HAZARDOUS ACTIVITY OR
(xvi) COMPLIANCE OF THE PREMISES WITH ANY LAW; AND ALL RISKS INCIDENT THERETO
ARE TO BE BORNE BY LESSEE. LESSEE ACKNOWLEDGES THAT THE PREMISES ARE OF ITS
SELECTION AND TO ITS SPECIFICATIONS AND THAT THE PREMISES HAVE BEEN INSPECTED BY
LESSEE AND ARE SATISFACTORY TO LESSEE. IN THE EVENT OF ANY DEFECT OR DEFICIENCY
IN ANY OF THE PREMISES OF ANY NATURE, WHETHER LATENT OR PATENT, LESSOR SHALL NOT
HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL
OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT LIABILITY IN TORT). The provisions of
this paragraph have been negotiated and are intended to be a complete exclusion
and negation of any warranty by Lessor, express or implied, with respect to any
of the Premises, arising pursuant to the Uniform Commercial Code or any other
law now or hereafter in effect or arising otherwise.

Section 1.02 Use. Lessee may use the Premises for any purpose allowed under
current zoning requirements and for no other purpose. Lessee shall not knowingly
use or occupy or permit any of the Premises to be used or occupied, nor
knowingly do or permit anything to be done in or on any of the Premises, in a
manner which would (i) make void or voidable or cause any insurer to cancel any
insurance required by this Lease, or make it difficult or impossible to obtain
any such insurance at commercially reasonable rates, (ii) make void or voidable,
cancel or cause to be canceled or release any warranty, guaranty or indemnity
running to the benefit of the Premises or Lessor, (iii) cause structural injury
to any of the Improvements, (iv) constitute a public or private nuisance or
waste, or (v) violate any Legal Requirements (as defined below).

Section 1.03 Term. This Lease shall be for an Interim Term, if any, beginning on
September 26, 2008 and ending at 11:59 p.m. on the last day of September 2008
and a Primary Term of five (5) years beginning on October 1, 2008, and ending at
11:59 p.m. on September 30, 2013. Upon the execution of this Third Amendment to
Lease Agreement, the Term shall be extended for an Extended Term of three
(3) months from October 1, 2013 through December 31, 2013 (the “Extended Term”).
The time period during which this Lease shall actually be in effect, including
the Interim Term, the Primary Term and the Extended Term, as any of the same may
be terminated prior to their scheduled expiration pursuant to the provisions
hereof, is referred to herein as the “Term.” The term “Lease Year” shall mean,
with respect to the first Lease Year, the period commencing September 26, 2008
and ending at 11:59 p.m. on September 30, 2009, and each succeeding twelve
(12) month period during the Term.

 

- 2 -



--------------------------------------------------------------------------------

Section 1.04 Rent. In consideration of this Lease, during the Term, Lessee shall
pay to Lessor the amounts set forth in Exhibit C as annual basic rent for the
Premises (“Basic Rent”). Lessee shall pay Basic Rent and all other sums payable
to Lessor hereunder to Lessor (or, upon Lessor’s request, to any mortgagee(s) or
beneficiary(ies) identified by Lessor (whether one or more, the “Mortgagee”)
under any mortgages, deeds of trust or similar security instruments creating a
lien on the interest of Lessor in the Premises (whether one or more, the
“Mortgage”)) by check or wire transfer, in immediately available funds, as
directed from time to time by the Lessor, or at such other address or to such
other person as Lessor from time to time may designate. Lessor shall give Lessee
not less than fifteen (15) days prior written notice of any change in the
address to which such payments are to be made. If the party entitled to receive
Basic Rent or such party’s address shall change, Lessee may, until receipt of
notice of such change from the party entitled to receive Basic Rent or other
sums payable hereunder immediately preceding such change, continue to pay Basic
Rent and other sums payable hereunder to the party to which, and in the manner
in which, the preceding installment of Basic Rent or other sums payable
hereunder, as the case may be, was paid. Such Basic Rent shall be paid in equal
monthly installments in advance on the first day of each month, except for any
Basic Rent due for the rental of the Premises during the Interim Term which
shall be payable in advance on or before the date hereof. Any rental payment
made in respect of a period which is less than one month shall be prorated by
multiplying the then applicable monthly Basic Rent by a fraction the numerator
of which is the number of days in such month with respect to which rent is being
paid and the denominator of which is the total number of days in such month.
Lessee shall perform all its obligations under this Lease at its sole cost and
expense, and shall pay all Basic Rent, and other sums payable hereunder when due
and payable, without notice or demand.

ARTICLE II

Section 2.01 Maintenance and Repair.

(a) Lessee, at its own expense, will maintain all parts of the Premises in good
repair, appearance and condition and will take all action and will make all
structural and nonstructural, foreseen and unforeseen and ordinary and
extraordinary changes and repairs which may be required to keep all parts of the
Premises in good repair and condition (including, but not limited to, all
painting, glass, utilities, conduits, fixtures and equipment, foundation, roof,
exterior walls, heating and air conditioning systems, wiring, plumbing,
sprinkler systems and other utilities, and all paving, sidewalks, roads, parking
areas, curbs and gutters and fences). Lessee, at its own expense, will retain an
independent consultant reasonably approved by Lessor to conduct annual
inspections of the roof and the heating and air conditioning systems of the
Premises and to provide Lessee and Lessor with a written report of its findings.
Lessee shall promptly cause a licensed contractor to perform any recommended or
necessary repairs or maintenance measures reflected in such report. Lessor, its
contractors, subcontractors, servants, employees and agents, shall have the
right to enter upon the Premises with prior notice (except in the event of an
emergency, in which case no notice shall be required) to inspect same to ensure
that all parts of the Premises are maintained in as good repair and condition as
when received, and Lessee shall

 

- 3 -



--------------------------------------------------------------------------------

not be entitled to any abatement or reduction in rent by reason thereof. Lessor
shall not be required to maintain, repair or rebuild all or any part of the
Premises. Lessee waives the right to require Lessor to maintain, repair or
rebuild all or any part of the Premises or make repairs at the expense of Lessor
pursuant to any Legal Requirements, agreement, contract, covenant, condition or
restrictions at any time.

(b) If all or any part of the Improvements shall encroach upon any property,
street or right-of-way adjoining or adjacent to the Premises, or shall violate
the agreements or conditions affecting the Premises or any part thereof, or
shall hinder, obstruct or impair any easement or right-of-way to which the
Premises are subject, or any improvement located on an adjoining or adjacent
property to the Premises shall encroach onto the Premises, then, promptly after
written request of Lessor (unless such encroachment, violation, hindrance,
obstruction or impairment is a Permitted Exception) or of any person so
affected, Lessee shall, at its expense, either (i) obtain valid and effective
waivers or settlements of all claims, liabilities and damages resulting
therefrom or (ii) if Lessor consents thereto, make such changes, including
alteration or removal, to the Improvements and take such other action as shall
be necessary to remove or eliminate such encroachments, violations, hindrances,
obstructions or impairments. To the extent any easements are, in Lessor’s good
faith judgment, necessary for Lessee’s use and occupancy of the Premises as
contemplated by this Lease, upon Lessee’s written request, Lessor will execute
such easements.

Section 2.02 Alterations, Replacements and Additions. Lessee may, at its
expense, make additions to and alterations of the Improvements, and construct
additional Improvements, provided that (i) the fair market value, the utility,
the square footage or the useful life of the Premises shall not be lessened
thereby, (ii) such work shall be expeditiously completed in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
the requirements of all insurance policies required to be maintained by Lessee
hereunder, (iii) no structural alterations shall be made to the Improvements or
structural demolitions conducted in connection therewith unless Lessee shall
have obtained Lessor’s consent and furnished Lessor with such surety bonds or
other security acceptable to Lessor as shall be reasonably acceptable to Lessor
(but in no event greater than the cost of such alterations or demolitions),
(iv) no additions, replacements or alterations (other than cosmetic, interior or
nonstructural alterations) which cost in excess of $100,000 shall be made unless
prior written consent from Lessor and Mortgagee shall have been obtained, and
(v) no Event of Default exists. Cosmetic, interior or nonstructural alterations
(including demolition or construction of interior demising walls that are
non-structural and non load-bearing) that cost $100,000 or less shall not
require prior written consent from Lessor or Mortgagee. All additions and
alterations of the Premises, without consideration by Lessor, shall be and
remain part of the Premises (not subject to removal upon termination) and the
property of Lessor and shall be subject to this Lease. To the extent that Lessor
shall fail to respond to any request for consent by Lessee pursuant to this
Section 2.02 within fifteen (15) days after receipt of such request, Lessee may
make a second request for consent. If such second request states on its face
that the consent of Lessor will be deemed given if not responded to within
fifteen (15) days after receipt of such second request, Lessor’s consent will be
deemed given fifteen (15) days after Lessor receives such second request.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

Section 3.01 Severable Property. Lessee may, at its expense, install, assemble
or place on the Premises and remove and substitute any severable property used
or useful in Lessee’s business, all as more particularly described in Exhibit D
attached hereto and made a part hereof for all purposes (collectively, the
“Severable Property”). Upon the written request of Lessee, Lessor will
subordinate any of its claims or interests in the Severable Property to the
lienholders or lessors of such Severable Property.

Section 3.02 Removal. So long as no Event of Default exists, Lessee may remove
the Severable Property at any time during the Term. Any of Lessee’s Severable
Property not removed by Lessee prior to the expiration of this Lease or thirty
(30) days after an earlier termination shall be considered abandoned by Lessee
and may be appropriated, sold, destroyed or otherwise disposed of by Lessor
without obligation to account therefor. Lessee will repair at its expense all
damage to the Premises necessarily caused by the removal of Lessee’s Severable
Property, whether effected by Lessee or by Lessor.

ARTICLE IV

Section 4.01 Lessee’s Assignment and Subletting. Lessee may, for its own
account, assign this Lease or sublet the use of all or any part of the Premises
for the Term of this Lease so long as no Event of Default shall exist hereunder
and Lessee shall have obtained Lessor’s and, if Mortgagee shall require, such
Mortgagee’s prior written consent to such assignment or sublease. Lessor’s
consent to an assignment or sublease, if not granted within twenty (20) business
days from Lessee’s request, shall be deemed to have been given and such
assignment or sublease approved. Any transfer of all or substantially all of the
assets or stock of Lessee, any merger of Lessee into another entity or of
another entity into Lessee, or any transfer occurring by operation of law shall
be deemed to constitute an assignment by Lessee of its interest hereunder for
the purposes hereof. Lessor’s determination as to whether or not to consent to
any proposed assignment or sublease will be made in Lessor’s commercially
reasonable discretion taking into account, among other factors, the following:
(i) the business reputation and credit-worthiness of the proposed subtenant or
assignee, (ii) the intended use of the Premises by the proposed subtenant or
assignee, (iii) the nature of the business conducted by such subtenant or
assignee and whether such business would be deleterious to the condition or
reputation of the Premises or Lessor, (iv) the estimated pedestrian and
vehicular traffic in and about the Premises that would be generated by the
proposed subtenant or assignee, and (v) whether the proposed subtenant or
assignee is a department, representative, agency or instrumentality of any
governmental body, foreign or domestic. Each such assignment or sublease shall
expressly be made subject to the provisions hereof. No such assignment or
sublease shall modify or limit any right or power of Lessor hereunder or affect
or reduce any obligation of Lessee hereunder, and all such obligations shall be
those of Lessee and shall continue in full effect as obligations of a principal
and not of a guarantor or surety, as though no subletting or assignment had been
made, such liability of the Lessee named herein to continue notwithstanding any
subsequent modifications or amendments of this Lease; provided, however, that
(other than with respect to any modifications required by law or on account of
bankruptcy or insolvency) if any modification or amendment is made without the
consent of Lessee named herein, such modification or amendment shall be
ineffective as against Lessee

 

- 5 -



--------------------------------------------------------------------------------

named herein to the extent, and only to the extent, that the same shall increase
the obligations of Lessee, it being expressly agreed that Lessee named herein
shall remain liable to the full extent of this Lease as if such modification had
not been made. Neither this Lease nor the Term hereby demised shall be mortgaged
by Lessee, nor shall Lessee mortgage or pledge its interest in any sublease of
the Premises or the rentals payable thereunder. Any sublease made otherwise than
as expressly permitted by this Section 4.01 and any assignment of Lessee’s
interest hereunder made otherwise than as expressly permitted by this
Section 4.01 shall be void. Lessee shall, within twenty (20) days after the
execution of any assignment or sublease, deliver a conformed copy thereof to
Lessor.

Section 4.02 Transfer by Lessor. Lessor shall be free to transfer its fee
interest in the Premises or any part thereof or interest therein, subject,
however, to the terms of this Lease. Any such transfer shall relieve the
transferor of all liability and obligation hereunder (to the extent of the
interest transferred) accruing after the date of the transfer and any assignee
shall be bound by the terms and provisions of this Lease.

Section 4.03 Assignment/Subletting Exceptions. Notwithstanding the provisions of
Section 4.01, Lessee shall have the right to assign its interest in this Lease
or sublet all or any portion of the Premises at any time without the consent of
Lessor or Mortgagee to (i) the surviving entity of any merger or consolidation
between Lessee and its parent, (ii) any Affiliate of Lessee, or (iii) to any
person or entity who purchases substantially all of the assets or stock of
Lessee, so long as any proposed assignee or sublessee has a tangible net worth
equal to or greater than the greater of (i) the tangible net worth of Lessee at
such time, or (ii) $10,000,000.00, as shown on such prospective assignee’s or
sublessee’s balance sheet prepared in accordance with GAAP within three
(3) months prior to such assignment or sublease.

The exceptions afforded Lessee above in this Section shall be conditioned on the
following:

(a) Lessee is not then in default beyond applicable notice and cure periods
hereunder;

(b) Lessor is provided a copy of such assignment or sublease;

(c) Any subletting or assignment of the Premises shall be subject to the terms
of this Lease and Lessee shall remain liable hereunder, as same may be amended
from time to time;

(d) Each sublease permitted under this Section shall contain provisions to the
effect that (i) such sublease is only for actual use and occupancy by the
sublessee; (ii) such sublease is subject and subordinate to all of the terms,
covenants and conditions of this Lease and to all of the rights of Lessor
hereunder; (iii) that any security deposit paid by sublessee shall be pledged to
Lessor subject to the terms of the sublease and subject to Lessee’s right to
apply the security deposit in accordance with the sublease; and (iv) in the
event this Lease shall terminate before the expiration of such sublease, the
sublessee thereunder will, at Lessor’s option, attorn to Lessor and waive any
rights the sublessee may have to terminate the sublease or to surrender
possession thereunder, as a result of the termination of this Lease;

 

- 6 -



--------------------------------------------------------------------------------

(e) Lessee agrees to pay, or to cause the assignee or sublessee, as applicable,
to pay, on behalf of Lessor any and all reasonable out-of-pocket costs of
Lessor, including reasonable attorneys’ fees paid or payable to outside counsel,
occasioned by such subletting or assignment. Further, Lessee agrees that Lessor
shall in no event be liable for any leasing commissions, finish-out costs, rent
abatements or other costs, fees or expenses incurred by Lessee in subleasing or
assigning or seeking to sublease or assign its leasehold interest in the
Premises, and Lessee agrees to indemnify, defend and hold harmless Lessor and
its partners, and their respective officers, directors, shareholders, agents,
employees and representatives from, against and with respect to any and all such
commissions, costs, fees and expenses; and

(f) Such assignee agrees in writing to honor and perform all of the obligations
of Lessee hereunder from and after the date of such assignment.

For the purposes of this Section, “Affiliate” shall be defined as with respect
to any Person, any other Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, and shall include the
spouse of any natural person, with the term “control” and any derivatives
thereof meaning the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise. “Person”
shall mean an individual, partnership, association, corporation or other entity.

ARTICLE V

Section 5.01 Net Lease.

(a) It is expressly understood and agreed by and between the parties that this
Lease is an absolute net lease, and the Basic Rent and all other sums payable
hereunder to or on behalf of Lessor shall be paid without notice or demand and
without setoff, counterclaim, abatement, suspension, deduction or defense.

(b) Except as otherwise expressly provided in this Lease, this Lease shall not
terminate, nor shall Lessee have any right to terminate this Lease or be
entitled to the abatement of any rent or any reduction thereof, nor shall the
obligations hereunder of Lessee be otherwise affected, by reason of any damage
to or destruction of all or any part of the Premises from whatever cause, the
taking of the Premises or any portion thereof by condemnation or otherwise, the
prohibition, limitation or restriction of Lessee’s use of the Premises, any
default on the part of Lessor, any latent or other defect in any of the
Premises, the breach of any warranty of any seller or manufacturer of any of the
Improvements or Severable Property, any violation of any provision of this Lease
by Lessor, the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution or winding-up of, or other proceeding
affecting Lessor, the exercise of any remedy, including foreclosure, under any
mortgage or collateral assignment, any action with respect to this Lease
(including the disaffirmance hereof) which may be taken by Lessor, any trustee,
receiver or liquidator of Lessor or any court under the Federal Bankruptcy Code
or otherwise, and market or economic changes, or interference with such use by
any private person or corporation, or by reason of any eviction by paramount
title resulting by a claim from Lessor’s predecessor in title, or for any other
cause whether similar or dissimilar to the foregoing, any present or future law
to the contrary notwithstanding, it being the intention of the parties hereto
that the rent and all other charges payable hereunder to or on behalf of Lessor
shall continue to be payable in all events and the obligations of Lessee
hereunder shall continue

 

- 7 -



--------------------------------------------------------------------------------

unaffected, unless the requirement to pay or perform the same shall be
terminated pursuant to an express provision of this Lease. Nothing contained in
this Section 5.01 shall be deemed a waiver by Lessee of any rights that it may
have to bring a separate action with respect to any default by Lessor hereunder
or under any other agreement.

(c) The obligations of Lessee hereunder shall be separate and independent
covenants and agreements. Lessee covenants and agrees that it will remain
obligated under this Lease in accordance with its terms, and that Lessee will
not take any action to terminate, rescind or avoid this Lease, notwithstanding
the bankruptcy, insolvency, reorganization, composition, readjustment,
liquidation, dissolution, winding-up or other proceeding affecting Lessor or any
assignee of Lessor in any such proceeding and notwithstanding any action with
respect to this Lease which may be taken by any trustee or receiver of Lessor or
of any assignee of Lessor in any such proceeding or by any court in any such
proceeding.

(d) Except as otherwise expressly provided in this Lease, Lessee waives all
rights now or hereafter conferred by law (i) to quit, terminate or surrender
this Lease or the Premises or any part thereof or (ii) to any abatement,
suspension, deferment or reduction of the rent, or any other sums payable
hereunder to or on behalf of Lessor, regardless of whether such rights shall
arise from any present or future constitution, statute or rule of law.

Section 5.02 Taxes and Assessments; Compliance With Law.

(a) Lessee shall pay, as additional rent, prior to delinquency, the following
(collectively, “Taxes”): (i) all taxes, assessments, levies, fees, water and
sewer rents and charges and all other governmental charges, general and special,
ordinary and extraordinary, foreseen and unforeseen, which are, at any time
prior to or during the Term imposed or levied upon or assessed against or which
arise with respect to (A) the Premises, (B) any Basic Rent, additional rent or
other sums payable hereunder, (C) this Lease or the leasehold estate hereby
created or (D) the operation, possession or use of the Premises; (ii) all gross
receipts or similar taxes (i.e., taxes based upon gross income which fail to
take into account deductions with respect to depreciation, interest, taxes or
ordinary and necessary business expenses, in each case relating to the Premises)
imposed or levied upon, assessed against or measured by any Basic Rent,
additional rent or other sums payable hereunder; (iii) all sales, value added,
ad valorem, use and similar taxes at any time levied, assessed or payable on
account of the leasing, operation, possession or use of the Premises; and
(iv) all charges of utilities, communications and similar services serving the
Premises. Notwithstanding the foregoing, “Taxes,” as used herein, shall not
include, and Lessee shall not be required to pay any franchise, estate,
inheritance, transfer, income, capital gains or similar tax of or on Lessor
unless such tax is imposed, levied or assessed in substitution for any other
tax, assessment, charge or levy which Lessee is required to pay pursuant to this
Section 5.02(a); provided, however, that if, at any time during the Term, the
method of taxation shall be such that there shall be assessed, levied, charged
or imposed on Lessor a capital levy or other tax directly on the rents received
therefrom, or upon the value of the Premises or any present or future
improvement or improvements on the Premises, then all such levies and taxes or
the part thereof so measured or based shall be included in the term “Taxes” and
payable by Lessee, and Lessee shall pay and discharge the same as herein
provided. Lessee will furnish to Lessor, promptly after request therefor, proof
of payment of all items referred to above which are payable by Lessee. If any
such assessment may legally be paid in installments, Lessee may pay

 

- 8 -



--------------------------------------------------------------------------------

such assessment in installments; in such event, Lessee shall be liable only for
installments which become due and payable with respect to any tax period
occurring in whole or in part during the Term hereof; provided, however, that
all amounts referred to in this Section 5.02(a) for the fiscal or tax year in
which the Term shall expire shall be apportioned so that Lessee shall pay those
portions thereof which correspond with the portion of such year as are within
the Term hereby demised.

(b) Lessee shall comply with and cause the Premises to comply with and shall
assume all obligations and liabilities with respect to (i) all laws, ordinances
and regulations and other governmental rules, orders and determinations
presently in effect or hereafter enacted, made or issued, whether or not
presently contemplated (collectively, “Legal Requirements”), as applied to the
Premises or the ownership, operation, use or possession thereof, including, but
not limited to, maintaining an adequate number of vehicular parking spaces, and
(ii) all contracts, insurance policies (including, without limitation, to the
extent necessary to prevent cancellation thereof and to insure full payment of
any claims made under such policies), agreements, covenants, conditions and
restrictions now or hereafter applicable to the Premises or the ownership,
operation, use or possession thereof (other than covenants, conditions and
restrictions imposed by Lessor subsequent to the date of this Lease without the
consent of Lessee), including, but not limited to, all such Legal Requirements,
contracts, agreements, covenants, conditions and restrictions which require
structural, unforeseen or extraordinary changes; provided, however, that, with
respect to any of the obligations of Lessee in clause (ii) above which are not
now in existence, Lessee shall not be required to so comply unless Lessee is
either a party thereto or has given its written consent thereto, or unless the
same is occasioned by Legal Requirements or Lessee’s default (including any
failure or omission by Lessee) under this Lease. Nothing in clause (ii) of the
immediately preceding sentence or the following sentence shall modify the
obligations of Lessee under Section 5.04 of this Lease.

Section 5.03 Liens. Lessee will remove and discharge any charge, lien, security
interest or encumbrance upon the Premises or upon any Basic Rent, additional
rent or other sums payable hereunder which arises for any reason, including,
without limitation, all liens which arise out of the possession, use, occupancy,
construction, repair or rebuilding of the Premises or by reason of labor or
materials furnished or claimed to have been furnished to Lessee or for the
Premises, but not including (i) the Permitted Exceptions, (ii) this Lease and
any assignment hereof or any sublease permitted hereunder and (iii) any
mortgage, charge, lien, security interest or encumbrance created or caused by or
through Lessor or its agents, employees or representatives without the consent
of Lessee. Lessee may provide a bond or other security reasonably acceptable to
Lessor (but in no event greater in amount than the amount of such encumbrance)
to remove or pay all costs associated with the removal of any such lien,
provided the conditions of Section 5.05 shall be satisfied. Nothing contained in
this Lease shall be construed as constituting the consent or request of Lessor,
express or implied, to or for the performance (on behalf of or for the benefit
of Lessor) by any contractor, laborer, materialman or vendor, of any labor or
services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to the Premises or any part
thereof. NOTICE IS HEREBY GIVEN THAT LESSOR WILL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO LESSEE, OR TO ANYONE
HOLDING AN INTEREST IN THE PREMISES OR ANY PART THEREOF THROUGH OR UNDER LESSEE,
AND THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF LESSOR IN AND TO THE PREMISES UNLESS
BY OR THROUGH LESSOR OR ITS AGENTS, EMPLOYEES OR REPRESENTATIVES.

 

- 9 -



--------------------------------------------------------------------------------

Section 5.04 Indemnification.

(a) Except for the gross negligence or willful misconduct of any Indemnified
Party (as defined herein), Lessee shall defend all actions against Lessor and
any partner, officer, director, member, employee or shareholder of the foregoing
(collectively, “Indemnified Parties”), with respect to, and shall pay, protect,
indemnify and save harmless the Indemnified Parties from and against, any and
all liabilities, losses, damages, costs, expenses (including, without
limitation, reasonable attorneys’ fees and expenses), causes of action, suits,
claims, demands or judgments of any nature arising from (i) injury to or death
of any person, or damage to or loss of property, on or about the Premises, or
connected with the use, condition or occupancy of any thereof, (ii) default by
Lessee under this Lease, (iii) use, act or omission of Lessee or its agents,
contractors, licensees, sublessees or invitees, (iv) contest referred to in
Section 5.05 of this Lease, and (v) liens against the Premises in violation of
Section 5.03 of this Lease. LESSEE UNDERSTANDS AND AGREES THAT THE FOREGOING
INDEMNIFICATION OBLIGATIONS OF LESSEE ARE EXPRESSLY INTENDED TO AND SHALL INURE
TO THE BENEFIT OF THE INDEMNIFIED PARTIES EVEN IF SOME OR ALL OF THE MATTERS FOR
WHICH SUCH INDEMNIFICATION IS PROVIDED ARE CAUSED OR ALLEGED TO HAVE BEEN CAUSED
BY THE SOLE, SIMPLE, JOINT OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY
OF THE INDEMNIFIED PARTIES, BUT NOT TO THE EXTENT CAUSED BY THE INDEMNIFIED
PARTIES’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. The obligations of Lessee under
this Section 5.04 shall survive any termination, expiration, rejection in
bankruptcy, or assumption in bankruptcy of this Lease.

(b) The rights and obligations of Lessor and Lessee with respect to claims by
Lessor against Lessee brought pursuant to this Section 5.04 and Section 5.06
shall be subject to the following conditions:

(i) If Lessor receives notice of the assertion of any claim for which it intends
to seek indemnification under this Section 5.04 or Section 5.06, Lessor shall
promptly provide written notice of such assertion to Lessee; provided that
failure of Lessor to give Lessee prompt notice as provided herein shall not
relieve Lessee of any of its obligations hereunder, except to the extent the
Lessee is prejudiced by such failure. The notice shall describe in reasonable
detail the nature of the claim and the basis for an indemnification claim under
Section 5.04 or Section 5.06, and shall be accompanied by all papers and
documents which have been served upon Lessor and such other documents and
information as may be appropriate to an understanding of such claim and the
liability of Lessee to indemnify Lessor hereunder. Except as required by law,
the Lessor shall not answer or otherwise respond to such claim or take any other
action which may prejudice the defense thereof unless and until Lessee has been
given the opportunity to assume the defense thereof as required by this
Section 5.04 and refused to do so.

 

- 10 -



--------------------------------------------------------------------------------

(ii) Upon receipt of an indemnification notice under this Section 5.04, the
Lessee shall have the right, but not the obligation, to promptly assume and take
exclusive control of the defense, negotiation and/or settlement of such claim;
provided, however, that if the representation of both parties by Lessee would be
inappropriate due to actual or potential differing interests between them, then
the Lessee shall not be obligated to assume such defense, but such conflict
shall not lessen Lessee’s indemnity obligation hereunder. In the event of a
conflict of interest or dispute or during the continuance of an Event of
Default, Lessor shall have the right to select counsel, and the cost of such
counsel shall be paid by Lessee. The parties acknowledge that, with respect to
claims for which insurance is available, the rights of the parties to select
counsel for the defense of such claims shall be subject to such approval rights
as the insurance company providing coverage may have.

(iii) The party controlling the defense of a claim shall keep the other party
reasonably informed at all stages of the defense of such claim. The party not
controlling the defense of any claim shall have the right, at its sole cost and
expense, to participate in, but not control, the defense of any such claim. Each
party shall reasonably cooperate with the other in the defense, negotiation
and/or settlement of any such claim. In connection with any defense of a claim
undertaken by Lessee, Lessor shall provide Lessee, and its counsel, accountants
and other representatives, with reasonable access to relevant books and records
and make available such personnel of Lessor as Lessee may reasonably request.

Section 5.05 Permitted Contests.

(a) Lessee, at its expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, any Legal Requirements with
which Lessee is required to comply pursuant to Section 5.02(b) or any
Environmental Law under Section 5.06, or the amount or validity or application,
in whole or in part, of any tax, assessment or charge which Lessee is obligated
to pay or any lien, encumbrance or charge not permitted by Sections 2.01, 2.02,
5.02(a), 5.03 and 6.01, provided that unless Lessee has already paid such tax,
assessment or charge (i) the commencement of such proceedings shall suspend the
enforcement or collection thereof against or from Lessor and against or from the
Premises, (ii) neither the Premises nor any rent therefrom nor any part thereof
or interest therein would be in any danger of being sold, forfeited, attached or
lost, (iii) Lessee shall have furnished such security, if any, as may be
required in the proceedings and as may be reasonably required by Lessor, and
(iv) if such contest be finally resolved against Lessee, Lessee shall promptly
pay the amount required to be paid, together with all interest and penalties
accrued thereon. Lessor, at Lessee’s expense, shall execute and deliver to
Lessee such authorizations and other documents as reasonably may be required in
any such contest. Lessee shall indemnify and save Lessor harmless against any
cost or expense of any kind that may be imposed upon Lessor in connection with
any such contest and any loss resulting therefrom. Notwithstanding any other
provision of this Lease to the contrary, Lessee shall not be in default
hereunder in respect to the compliance with any Legal Requirements with which
Lessee is obligated to comply pursuant to Section 5.02(b), any Environmental Law
under Section 5.06, or in respect to the payment of any tax, assessment or
charge which Lessee is obligated to pay or any lien, encumbrance or charge not
permitted by Section 2.01, 2.02, 5.02(a), 5.03 and 6.01 which Lessee is in good
faith contesting.

(b) Without limiting the provisions of Section 5.05(a), so long as no Event of
Default exists and the conditions set forth in Section 5.05(a) are satisfied,
Lessor hereby irrevocably appoints Lessee as Lessor’s attorney-in-fact solely
for the purpose of prosecuting a contest of

 

- 11 -



--------------------------------------------------------------------------------

any tax, assessment or charge which Lessee is obligated to pay. Such appointment
is coupled with an interest. Notwithstanding the foregoing appointment, if
Lessee determines it to be preferable in prosecution of a contest of a tax,
assessment or charge, upon Lessee’s prior request, Lessor shall execute the real
estate tax complaint and/or other documents reasonably needed by Lessee to
prosecute the complaint as to such tax, assessment or charge and return same to
Lessee within ten (10) days. In such event, Lessee shall pay all of Lessor’s
costs and expenses in connection therewith, including, without limitation,
reasonable attorneys’ fees and Lessee shall arrange for preparation of such
documentation at Lessee’s sole cost and expense.

Section 5.06 Environmental Compliance.

(a) For purposes of this Lease:

(i) the term “Environmental Laws” shall mean and include the Resource
Conservation and Recovery Act, as amended by the Hazardous and Solid Waste
Amendments of 1984, the Comprehensive Environmental Response, Compensation and
Liability Act, the Hazardous Materials Transportation Act, the Toxic Substances
Control Act, the Federal Insecticide, Fungicide and Rodenticide Act and all
applicable federal, state and local environmental laws, ordinances, rules,
requirements, regulations and publications, as any of the foregoing may have
been or may be from time to time amended, supplemented or supplanted and any and
all other federal, state or local laws, ordinances, rules, requirements,
regulations and publications, now or hereafter existing, relating to (i) the
preservation or regulation of the public health, welfare or environment,
(ii) the regulation or control of toxic or hazardous substances or materials, or
(iii) any wrongful death, personal injury or property damage that is caused by
or related to the presence, growth, proliferation, reproduction, dispersal, or
contact with any biological organism or portion thereof (living or dead),
including molds or other fungi, bacteria or other microorganisms or any
etiologic agents or materials; and

(ii) the term “Regulated Substance” shall mean and include any, each and all
substances, biological and etiologic agents or materials now or hereafter
regulated pursuant to any Environmental Laws, including, but not limited to, any
such substance, biological or etiological agent or material now or hereafter
defined as or deemed to be a “regulated substance,” “pesticide,” “hazardous
substance” or “hazardous waste” or included in any similar or like
classification or categorization thereunder.

(b) Lessee shall:

(i) not cause or permit any Regulated Substance to be placed, held, located,
released, transported or disposed of on, under, at or from the Premises in
violation of Environmental Laws;

(ii) contain at or remove from the Premises, or perform any other necessary
remedial action regarding, any Regulated Substance in any way affecting the
Premises if, as and when such containment, removal or other remedial action is
required under any Legal Requirements and, whether or not so required, shall
perform any containment, removal or remediation of any kind involving any
Regulated Substance in any way materially adversely affecting the Premises in
compliance with all Legal Requirements and, upon reasonable request

 

- 12 -



--------------------------------------------------------------------------------

of Lessor after consultation with Lessee (which request may be given only if
Lessor has received information such that it reasonably believes that
environmental contamination exists which may have a material adverse effect on
the Premises), shall arrange a Site Assessment (as such term is defined in
Section 5.06(c)), or such other or further testing or actions as may be required
by Legal Requirements or as may be mutually agreed to by Lessor and Lessee, to
be conducted at the Premises by qualified companies retained by Lessee
specializing in environmental matters and reasonably satisfactory to Lessor in
order to ascertain compliance with all Legal Requirements and the requirements
of this Lease, all of the foregoing to be at Lessee’s sole cost and expense;

(iii) provide Lessor with written notice (and a copy as may be applicable) of
any of the following within ten (10) days of receipt thereof: (A) Lessee’s
obtaining knowledge or notice of any kind of the material presence, or any
actual or threatened release, of any Regulated Substance in any way materially
adversely affecting the Premises; (B) Lessee’s receipt or submission, or
Lessee’s obtaining knowledge or notice of any kind, of any report, citation,
notice or other communication from or to any federal, state or local
governmental or quasi-governmental authority regarding any Regulated Substance
in any way materially adversely affecting the Premises; or (C) Lessee’s
obtaining knowledge or notice of any kind of the incurrence of any cost or
expense by any federal, state or local governmental or quasi-governmental
authority or any private party in connection with the assessment, monitoring,
containment, removal or remediation of any kind of any Regulated Substance in
any way materially adversely affecting the Premises, or of the filing or
recording of any lien on the Premises or any portion thereof in connection with
any such action or Regulated Substance in any way materially adversely affecting
the Premises; and

(iv) in addition to the requirements of Section 5.04 hereof, defend all actions
against the Indemnified Parties and Mortgagee and pay, protect, indemnify and
save harmless the Indemnified Parties and Mortgagee from and against any and all
liabilities, losses, damages, costs, expenses (including, without limitation,
reasonable attorneys’ fees and expenses), causes of action, suits, claims,
demands or judgments of any nature relating to any Environmental Laws, Regulated
Substances or other environmental matters concerning the Premises; except to the
extent caused by or through Lessor, Mortgagee, or their agents, employees or
representatives. The indemnity contained in this Section 5.06 shall survive the
expiration or earlier termination of this Lease, unless at such time Lessee
provides Lessor a Site Assessment (as defined below) acceptable to Lessor
showing the Premises to be free of Regulated Substances and not in violation of
Environmental Laws and that there exists no condition which could result in any
violations of Environmental Laws.

(c) Upon reasonable cause and prior written notice from Lessor, Lessee shall
permit such reasonably qualified persons as Lessor may designate (“Site
Reviewers”) to visit the Premises and perform environmental site investigations
and assessments (“Site Assessments”) on the Premises for the purpose of
determining whether there exists on the Premises any Regulated Substance or
violation of Environmental Laws or any condition which could result in any
violations of Environmental Laws. Such Site Assessments may include both above
and below the ground environmental testing for violations of Environmental Laws
and such other tests as may be necessary, in the reasonable opinion of the Site
Reviewers, to conduct the Site Assessments. Lessee shall supply to the Site
Reviewers such historical and operational

 

- 13 -



--------------------------------------------------------------------------------

information regarding the Premises as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments, and shall make available for
meetings with the Site Reviewers appropriate personnel having knowledge of such
matters. The cost of performing and reporting a Site Assessment shall be paid by
Lessee.

(d) If any violation of Environmental Laws occurs or is found to exist and, in
Lessor’s reasonable judgment based upon the written bids of reputable
environmental professionals, the cost of remediation of, or other response
action with respect to, the same is likely to exceed $100,000, Lessee shall
provide to Lessor, within ten (10) days after Lessor’s request therefor,
adequate financial assurances that Lessee will effect such remediation in
accordance with applicable Environmental Laws. Such financial assurances shall
be a bond or letter of credit reasonably satisfactory to Lessor in form and
substance and in an amount equal to 200% of Lessor’s reasonable estimate of the
anticipated cost of such remedial action, based upon a Site Assessment performed
pursuant to Section 5.06(c). Notwithstanding any other provision on this Lease,
if a violation of Environmental Laws occurs or is found to exist and the Term
would otherwise terminate or expire, and the Premises cannot be rented to
another lessee on commercially reasonable terms during the remedial action,
then, at the option of Lessor, the Term shall be automatically extended beyond
the date of termination or expiration and this Lease shall remain in full force
and effect beyond such date until the earlier to occur of (i) the completion of
all remedial action in accordance with applicable Environmental Laws, or
(ii) the date specified in a written notice from Lessor to Lessee terminating
this Lease.

(e) If Lessee fails to correct any violation of Environmental Laws which occurs
or is found to exist, Lessor shall have the right (but no obligation) to take
any and all actions as Lessor shall reasonably deem necessary or advisable in
order to cure such violation of Environmental Laws.

(f) All future leases, subleases or concession agreements permitted by this
Lease relating to the Premises entered into by Lessee shall contain covenants of
the other party not to knowingly at any time (i) cause any violation of
Environmental Laws to occur or (ii) permit any Person occupying the Premises
through said subtenant or concessionaire to knowingly cause any violation of
Environmental Laws to occur.

ARTICLE VI

Section 6.01 Condemnation and Casualty.

(a) General Provisions. Except as provided in Section 6.01(b) and (c), Lessee
hereby irrevocably assigns to Lessor any award, compensation or insurance
payment to which Lessee may become entitled by reason of Lessee’s interest in
the Premises and specifically with respect to the Premises and Improvements in
the Premises but excluding in all cases the Severable Property and any
alterations, replacements or additions paid for at the sole cost and expense of
Lessee and which are not Improvements (i) if the use, occupancy or title of the
Premises or any part thereof is taken, requisitioned or sold in, by or on
account of any actual or threatened eminent domain proceeding or other action by
any person having the power of eminent domain (“Condemnation”) or (ii) if the
Premises or any part thereof is damaged or destroyed by fire, flood or other
casualty (“Casualty”). All awards, compensations and insurance

 

- 14 -



--------------------------------------------------------------------------------

payments on account of any Condemnation or Casualty with respect to the Premises
and Improvements but excluding in all cases the Severable Property and any
alterations, replacements or additions paid for at the sole cost and expense of
Lessee and which are not Improvements are herein collectively called
“Compensation”. Lessee may not unilaterally negotiate, prosecute or adjust any
claim for any Compensation. Lessee must consult with and obtain Lessor’s consent
thereto. If the parties are unable to so agree, then they shall appoint an
entity or individual that specializes in such negotiations who shall negotiate,
prosecute and adjust a claim for Compensation. Lessor shall be entitled to
participate in any such proceeding, action, negotiation, prosecution, appeal or
adjustment as contemplated herein. Notwithstanding anything to the contrary
contained in this Article VI, if permissible under applicable law, any
Compensation made to Lessee for its moving and relocation expenses, anticipated
loss of business profits, loss of goodwill or fixtures and equipment paid for by
Lessee and which are not part of the Premises (including, without limitation,
the Severable Property) shall be paid directly to and shall be retained by
Lessee (and shall not be deemed to be “Compensation”). All Compensation shall be
applied pursuant to this Section 6.01, and all such Compensation (less the
expense of collecting such Compensation) is herein called the “Net Proceeds.”
Except as specifically set for herein, all Net Proceeds shall be paid to the
Proceeds Trustee (as defined herein) and applied pursuant to this Section 6.01.
If the Premises or any part thereof shall be damaged or destroyed by Casualty,
and if the estimated cost of rebuilding, replacing or repairing the same shall
exceed $50,000, Lessee promptly shall notify Lessor thereof.

(b) Substantial Condemnation During the Term. If a Condemnation shall, in
Lessee’s good faith judgment, affect all or a substantial portion of the
Premises and shall render the Premises unsuitable for restoration for continued
use and occupancy in Lessee’s business, then Lessee may, not later than sixty
(60) days after a determination has been made as to when possession of the
Premises must be delivered with respect to such Condemnation, deliver to Lessor
(i) notice of its intention (“Notice of Intention”) to terminate this Lease on
the next rental payment date which occurs not less than ninety (90) days after
the delivery of such notice (the “Condemnation Termination Date”), and (ii) a
certificate of an authorized officer of Lessee describing the event giving rise
to such termination and stating that Lessee has determined that such
Condemnation has rendered the Premises unsuitable for restoration for continued
use and occupancy in Lessee’s business. This Lease shall terminate on the
Condemnation Termination Date, except with respect to obligations and
liabilities of Lessee hereunder, actual or contingent, which have accrued on or
prior to the Condemnation Termination Date, upon payment by Lessee of (1) all
Basic Rent, additional rent and other sums due and payable hereunder to and
including the Condemnation Termination Date, and (2) an amount equal to the
excess, if any, of (a) the aggregate of all Basic Rent, additional rent and
other sums which would be payable under this Lease, from the Condemnation
Termination Date for what would be the then unexpired Term in the absence of
such Condemnation, discounted at the rate equal to the then current yield on
United States Treasury Notes having a maturity as of the stated date for
expiration of the then existing Term of this Lease, plus 2% per annum (the
“Reference Rate”), over (b) the Net Proceeds. The Net Proceeds shall belong to
Lessor.

(c) Option to Terminate Upon Casualty. In the event of any Casualty to the
Premises, Lessee shall provide to Lessor a written notice from its licensed
architect, within ninety (90) days following the date of such Casualty, a
reasonable estimate of the time to repair and restore the Premises and
Improvements and the reasonable amount such repair or restoration would cost as

 

- 15 -



--------------------------------------------------------------------------------

compared to the market value of the Premises and Improvements (“Architect’s
Notice”). Lessee shall have the option to terminate this Lease, exercisable as
provided below, upon the occurrence of any of the following: (i) any Casualty to
the Premises or the Improvements or any portion thereof where the cost to repair
and restore the same to substantially the same condition as existed immediately
prior to such occurrence is reasonably estimated by Lessee’s architect to exceed
thirty percent (30%) of the market value of the Premises and Improvements;
(ii) any Casualty to the Premises where the time to complete restoration of the
Premises and Improvements is reasonably estimated by Lessee’s architect to take
more than three hundred and fifteen (315) days to complete (or in the case of
the last two years of the then existing Term, one hundred and eighty
(180) days), or (iii) notwithstanding anything to the contrary in
Section 6.01(d), the amount to restore or repair the Premises in the event of
any Casualty or Condemnation exceeds the Net Proceeds by more than Three Hundred
Thousand Dollars ($300,000) and Lessor is unwilling to pay such excess amount.
Lessee shall give written notice to Lessor within thirty (30) days following the
delivery of Architect’s Notice to Lessor as to whether Lessee will be
terminating the Lease pursuant to subsections (i) and (ii) of this subsection
(c) and such termination shall be effective thirty (30) days following the
delivery of such termination notice from Lessee to Lessor (the “Casualty
Termination Date”). Upon payment by Lessee of all Basic Rent, additional rent
and other sums then due and payable hereunder to and including the Casualty
Termination Date together with the amount of any deductible or self insured
retention under the applicable casualty insurance policies, this Lease shall
terminate on the Casualty Termination Date except with respect to obligations
and liabilities of Lessee hereunder, actual or contingent, which have accrued on
or prior to the Casualty Termination Date, and the Net Proceeds shall belong to
Lessor. Notwithstanding anything to the contrary in this Lease, in no event
shall Lessee be required to repair, restore or reinstall any Severable Property
or any alterations, replacements or additions paid for at the sole cost and
expense of Lessee and which are not Improvements following any Casualty or
Condemnation, and shall have the right to remove the Severable Property and
discontinue its operations even while the Lease remains in full force and effect
so long as it satisfies all other obligations under the Lease.”

(d) Less Than Substantial Condemnation or Any Casualty. If, after a Condemnation
or Casualty, Lessee does not give or does not have the right to give notice of
its intention to terminate this Lease as provided in subsection 6.01(b) or (c),
then this Lease shall continue in full force and effect and Lessee shall, at its
expense, rebuild, replace or repair the Premises in conformity with the
requirements of subsections 2.01, 2.02 and 5.03 so as to restore the Premises
(in the case of Condemnation, as nearly as practicable) to the condition, and
character thereof immediately prior to such Casualty or Condemnation; provided
that Lessee and Lessor shall use reasonable efforts to consider modifications
which would make the Improvements a more contemporary design. To the extent the
Net Proceeds with respect to any Casualty are less than $100,000, such amount
shall be paid to Lessee to be used to rebuild, replace or repair the Premises in
a lien free and good and workmanlike manner. To the extent the Net Proceeds from
any Casualty are $100,000 or greater, such amount shall be paid to the Proceeds
Trustee and prior to any such rebuilding, replacement or repair, Lessee shall
determine the maximum cost thereof (the “Restoration Cost”), which amount shall
be reasonably acceptable to Lessor. The Restoration Cost shall be paid first out
of Lessee’s own funds to the extent that the Restoration Cost exceeds the Net
Proceeds payable in connection with such occurrence, after which expenditure
Lessee shall be entitled to receive the Net Proceeds from the

 

- 16 -



--------------------------------------------------------------------------------

Proceeds Trustee, but only against (i) certificates of Lessee delivered to
Lessor and the Proceeds Trustee from time to time but no more often than monthly
as such work of rebuilding, replacement and repair progresses, each such
certificate describing the work for which Lessee is requesting payment and the
cost incurred by Lessee in connection therewith and stating that Lessee has not
theretofore received payment for such work and (ii) such additional
documentation or conditions as Lessor or the Proceeds Trustee may reasonably
require, including, but not limited to, copies of all contracts and subcontracts
relating to restoration, architects’ certifications, title policy updates and
lien waivers or releases. Any Net Proceeds remaining after final payment has
been made for such work and after Lessee has been reimbursed for any portions it
contributed to the Restoration Cost with respect to any Casualty shall be paid
to Lessee and with respect to any Condemnation shall be paid to Lessor. In the
event of any temporary Condemnation, this Lease shall remain in full effect and
Lessee shall be entitled to receive the Net Proceeds allocable to such temporary
Condemnation, except that any portion of the Net Proceeds allocable to the
period after the expiration or termination of the Term shall be paid to Lessor.
If the cost of any rebuilding, replacement or repair required to be made by
Lessee pursuant to this subsection 6.01(d) shall exceed the amount of such Net
Proceeds, the deficiency shall be paid by Lessee.

(e) Notwithstanding anything to the contrary in this Lease, all of the foregoing
provisions of this Section 6.01 shall be subject and subordinate to any
provisions to the contrary contained in any Subordination, Non-Disturbance and
Attornment Agreement, Mortgage or other document evidencing or securing a loan
made by Mortgagee to Lessor.

Section 6.02 Insurance.

(a) Lessee will maintain insurance on the Premises of the following character:

(i) Insurance (on an occurrence basis) against all risks of direct physical loss
(“Causes of Loss – Special Form”), including loss by fire, lightning, flooding
(if the Premises are in a flood zone), earthquakes (if the Premises are in an
earthquake zone), and other risks which at the time are included under “extended
coverage” endorsements, on ISO form CP1030, or its equivalent, in amounts
sufficient to prevent Lessor and Lessee from becoming a coinsurer of any loss
but in any event in amounts not less than 100% of the actual replacement value
of the Improvements, exclusive of foundations and excavations, without any
exclusions other than standard printed exclusions and without exclusion for
terrorism and with deductibles of not more than $25,000 per occurrence;

(ii) Commercial general liability insurance and/or umbrella liability insurance
(on an occurrence basis), on ISO form CG 0001 0798, or its equivalent, against
claims for bodily injury, death or property damage occurring on, in or about the
Premises in the minimum amounts of $5,000,000 for bodily injury or death to any
one person, $10,000,000 for any one accident and $5,000,000 for property damage
to others or in such greater amounts as are then customary for property similar
in use to the Premises, with deletions of contractual liability exclusions with
respect to personal injury and with defense to be provided as an additional
benefit and not within the limits of liability and with deductibles of not more
than $25,000 per occurrence;

 

- 17 -



--------------------------------------------------------------------------------

(iii) Rent loss insurance or business interruption insurance in an amount
sufficient to cover loss of rents from the Premises pursuant to this Lease for a
period of at least twelve (12) months, with endorsements to cover interruption
of utilities outside of the Premises;

(iv) Worker’s compensation insurance to the extent required by the law of the
state in which the Premises are located;

(v) Boiler and machinery insurance in respect of any boilers and similar
apparatus located on the Premises in the minimum amount of $500,000 or in such
greater amounts as to adequately insure the Premises;

(vi) During any period of construction on the Premises, builder’s risk insurance
on a completed value, non-reporting basis for the total cost of such alterations
or improvements, and workers’ compensation insurance as required by applicable
law. This coverage may be provided by Lessee’s all risk property insurance
pursuant to Section 6.02(a)(i) herein; and

(vii) Such other insurance in such kinds and amounts, with such deductibles and
against such risks, as Mortgagee may reasonably require or as is commonly
obtained in the case of property similar in use to the Premises and located in
the state in which the Premises are located by prudent owners of such property.

Such insurance shall be written by companies authorized to do business in the
state where the Premises are located and carrying a claims paying ability rating
of at least A:XII by A.M. Best or A by Standard and Poor’s, as applicable, and
with the exception of workers’ compensation insurance, shall name Lessor as an
additional insured as its interest may appear.

(b) Every such policy provided pursuant to Section 6.02(a)(i), above shall
(i) bear a mortgagee endorsement in favor of Mortgagee under any Mortgage, and
any loss under any such policy shall be payable to the Mortgagee which has a
first lien on such interest (if there is more than one first Mortgagee, then to
the trustee for such Mortgagees) to be held and applied by Mortgagee toward
restoration pursuant to Section 6.01, and (ii) contain an ordinance or law
coverage endorsement. Every such policy with the exception of workers’
compensation insurance, shall name the Mortgagee as an additional insured as its
interest may appear. Every policy referred to in subsection 6.02(a) shall
provide that it will not be cancelled or amended except after thirty (30) days
written notice to Lessor and the Mortgagee and that it shall not be invalidated
by any act or negligence of Lessor, Lessee or any person or entity having an
interest in the Premises, nor by occupancy or use of the Premises for purposes
more hazardous than permitted by such policy, nor by any foreclosure or other
proceedings relating to the Premises, nor by change in title to or ownership of
the Premises. The “Proceeds Trustee” shall be a financial institution or other
third party selected by Lessor and reasonably approved by Lessee and may be the
Mortgagee.

(c) Lessee shall deliver to Lessor and Mortgagee (i) upon request copies of the
applicable insurance policies and (ii) original or duplicate certificates of
insurance, satisfactory to Lessor and Mortgagee evidencing the existence of all
insurance which is required to be maintained by Lessee hereunder and payment of
all premiums therefor, such delivery to be made

 

- 18 -



--------------------------------------------------------------------------------

(i) upon the execution and delivery hereof and (ii) at least ten (10) days prior
to the expiration of any such insurance. Lessee shall not obtain or carry
separate insurance concurrent in form or contributing in the event of loss with
that required by this Section 6.02 unless Lessor is named an additional insured
therein and unless there is a mortgagee endorsement in favor of Mortgagee with
loss payable as provided herein. Lessee shall immediately notify Lessor whenever
any such separate insurance is obtained and shall deliver to Lessor and
Mortgagee the policies or certificates evidencing the same. Any insurance
required hereunder may be provided under blanket policies, provided that the
Premises are specified therein.

(d) If required by Mortgagee at any time during the Term, or if an Event of
Default shall occur, upon the request of Lessor, Lessee shall, in addition to
and concurrently with the payment of Basic Rent as required in Section 1.04
hereof, pay one-twelfth of the amount (as estimated by Lessor or Mortgagee, as
applicable) of the annual premiums for insurance (collectively, the “Insurance
Escrow Payments”) required under this Section 6.02 next becoming due and payable
with respect to the Premises. Notwithstanding the foregoing, Lessee shall also
be required to pay into escrow any other amounts required by Mortgagee. Lessee
shall also pay to Lessor on demand therefor the amount by which the actual
insurance premiums exceed the payment by Lessee required in this subsection.

(e) The requirements of this Section 6.02 shall not be construed to negate or
modify Lessee’s obligations under Section 5.04.

(f) Notwithstanding anything contained in this Lease to the contrary, each party
hereto hereby waives any and all rights of recovery, claim, action or cause of
action, against the other party and its agents, officers, and employees, for any
loss or damage that may occur to the Premises, including the Improvements,
regardless of cause or origin, including the negligence of the other party and
its agents, officers, and employees, without prejudice to any waiver or
indemnity provisions applicable to Lessee and any limitation of liability
provisions applicable to Lessor hereunder, of which provisions Lessee shall
notify all insurers. Lessor and Lessee agree that any policies presently
existing or obtained on or after the date hereof (including renewals of present
policies) shall include a clause or endorsement to the effect that any such
release shall not adversely affect or impair said policies or prejudice the
right of the insured to recover thereunder and that the insurer expressly waives
its rights of subrogation against Lessor or Lessee, as the case may be, with
respect to any claims under any such policies.

ARTICLE VII

Section 7.01 Conditional Limitations; Default Provisions.

(a) Any of the following occurrences or acts shall constitute an Event of
Default under this Lease:

(i) If Lessee shall (1) fail to pay any Basic Rent, recurring additional rent or
other recurring sum when due (provided that Lessor shall not exercise any of its
remedies hereunder for such failure to pay unless such monetary Event of Default
continues to exist after Lessor has provided Lessee with five (5) days written
notice of Lessee’s failure to timely pay such sums and provided that Lessor is
obligated to provide such written notice no more than two

 

- 19 -



--------------------------------------------------------------------------------

times for any consecutive twelve (12) month period before exercising its
remedies) or (2) fail to observe or perform any other provision hereof and such
non-monetary failure shall continue for thirty (30) days after written notice to
Lessee of such failure (provided that, in the case of any such failure which
cannot be cured by the payment of money and cannot with diligence be cured
within such thirty (30) day period, if Lessee shall commence promptly to cure
the same and thereafter prosecute the curing thereof with diligence, the time
within which such failure may be cured shall be extended for such period not to
exceed one hundred and eighty (180) days as is necessary to complete the curing
thereof with diligence);

(ii) If any representation or warranty of Lessee set forth in any certificate
provided by Lessee pursuant to this Lease, shall prove to be incorrect in any
material adverse respect as of the time when the same shall have been made in a
way adverse to Lessor and Lessor shall suffer a loss or detriment as a result
thereof, including, without limitation, the taking of any action (including,
without limitation, the demise of the Premises to Lessee herein) in reliance
upon such representation or warranty and, in each case, the facts shall not be
conformed to the representation and warranty as soon as practicable in the
circumstances (but in no event to exceed thirty (30) days) after written notice
to Lessee from Lessor of such inaccuracy and Lessor restored to the position it
would have enjoyed had such representation or warranty been accurate at the time
it was made;

(iii) If Lessee shall file a petition in bankruptcy or for reorganization or for
an arrangement pursuant to any federal or state law or shall be adjudicated a
bankrupt or become insolvent or shall make an assignment for the benefit of
creditors, or if a petition proposing the adjudication of Lessee as a bankrupt
or its reorganization pursuant to any federal or state bankruptcy law or any
similar federal or state law shall be filed in any court and Lessee shall
consent to or acquiesce in the filing thereof or such petition shall not be
discharged or denied within ninety (90) days after the filing thereof;

(iv) If a receiver, trustee or conservator of Lessee or of all or substantially
all of the assets of Lessee or of the Premises or Lessee’s or estate therein
shall be appointed in any proceeding brought by Lessee, or if any such receiver,
trustee or conservator shall be appointed in any proceeding brought against
Lessee and shall not be discharged within ninety (90) days after such
appointment, or if Lessee shall consent to or acquiesce in such appointment;

(v) If the Premises shall have been abandoned for a period of ten
(10) consecutive days;

(vi) If a Letter of Credit has been posted as the Security Deposit or other
security hereunder, and the issuer of the Letter of Credit cancels, terminates
or refuses to honor it, and Lessee shall fail to renew the Letter of Credit
within thirty (30) days or shall fail to post a cash equivalent amount of the
Letter of Credit or a replacement letter of credit within fifteen (15) days
after notice of such cancellation, termination or refusal; and

(vii) If an Event of Default occurs under this Lease more than three (3) times
within any consecutive twelve (12) month period, irrespective of whether or not
such Event of Default is cured.

 

- 20 -



--------------------------------------------------------------------------------

(b) If an Event of Default shall have happened and be continuing, Lessor shall
have the right to give Lessee notice of Lessor’s termination of the Term. Upon
the giving of such notice, the Term and the estate hereby granted shall expire
and terminate on such date as fully and completely and with the same effect as
if such date were the date herein fixed for the expiration of the Term, and all
rights of Lessee hereunder shall expire and terminate, but Lessee shall remain
liable as hereinafter provided.

(c) If an Event of Default shall have happened and be continuing, Lessor shall
have the immediate right, whether or not the Term shall have been terminated
pursuant to subsection 7.01(b), to reenter and repossess the Premises and the
right to remove all persons and property (subject to Section 3.02) therefrom by
summary proceedings, ejectment or any other legal action or in any lawful manner
Lessor determines to be necessary or desirable. Lessor shall be under no
liability by reason of any such reentry, repossession or removal. No such
reentry, repossession or removal shall be construed as an election by Lessor to
terminate the Term unless a notice of such termination is given to Lessee
pursuant to subsection 7.01(b) or unless such termination is decreed by a court.

(d) At any time or from time to time after a reentry, repossession or removal
pursuant to subsection 7.01(c), whether or not the Term shall have been
terminated pursuant to subsection 7.01(b), Lessor may relet the Premises for the
account of Lessee, in the name of Lessee or Lessor or otherwise. Lessor may
collect any rents payable by reason of such reletting. Lessor shall not be
liable for any failure to relet the Premises or for any failure to collect any
rent due upon any such reletting. Notwithstanding the foregoing, Lessor agrees
to make reasonable efforts to mitigate its damages under this Lease in the event
Lessee actually vacates or advises Lessor that it is, as of a specified date, to
vacate the Premises. The phrase “reasonable efforts,” as it relates to Lessor’s
duty to attempt to relet the Premises, shall require Lessor to do only the
following: (i) notify Lessor’s management company, if any, in writing of the
availability of the Premises for reletting and authorize same to advertise as
appropriate, (ii) post Lessor’s leasing contact telephone number in an
appropriate area of the Premises, and (iii) show the Premises to any prospective
lessee interested in the Premises and to any prospective lessee specifically
referred to Lessor by Lessee. Under any requirement of Lessor to use “reasonable
efforts” as described herein, (i) Lessor shall not be required to relet the
Premises ahead of any other properties in the same market not producing any
income to Lessor; (ii) Lessor shall be entitled to consider lessee quality,
lessee-mix, the financial condition of any prospective lessee, the nature of the
Premises, the proposed use of the Premises by any prospective lessee, and any
rights of existing sublessees located in the Premises, in making any leasing
decision without being deemed to have violated its mitigation requirement
hereunder; and (iii) under any new lease entered into by Lessor, Lessor may
relet all or any portion of the Premises to create an appropriate block of space
for a new lessee, may relet for a greater or lesser term than that remaining at
that time under this Lease, and may include free rent, concessions, inducements,
alterations and upgrades in the new lease. If a reletting occurs, Lessor shall
recoup all of its expenses of reletting (including, without limitation, all
expenses relating to remodeling, alterations, repairs, capital improvements,
brokerage fees, decorating fees, and fees for architects, designers, space
planners and attorneys) before Lessee is entitled to a credit on the damages
owed by Lessee hereunder. If Lessor shall do all the foregoing then, anything in
this Lease, or any statute, or common law rule to the contrary notwithstanding,
Lessor shall be deemed to have met its duty (if any) to mitigate its damages
hereunder.

 

- 21 -



--------------------------------------------------------------------------------

(e) No expiration or termination of the Term pursuant to subsection 7.01(b), by
operation of law or otherwise, and no reentry, repossession or removal pursuant
to subsection 7.01(c) or otherwise, and no reletting of the Premises pursuant to
subsection 7.01(d) or otherwise, shall relieve Lessee of its liabilities and
obligations hereunder, all of which shall survive such expiration, termination,
reentry, repossession, removal or reletting.

(f) In the event of any expiration or termination of the Term or reentry or
repossession of the Premises or removal of persons or property therefrom by
reason of the occurrence of an Event of Default, Lessee shall pay to Lessor all
Basic Rent, additional rent and other sums required to be paid by Lessee, in
each case to and including the date of such expiration, termination, reentry,
repossession or removal, and, thereafter, Lessee shall, until the end of what
would have been the Term in the absence of such expiration, termination,
reentry, repossession or removal and whether or not the Premises shall have been
relet, be liable to Lessor for, and shall pay to Lessor, as liquidated and
agreed current damages: (i) all Basic Rent, all additional rent and other sums
which would be payable under this Lease by Lessee in the absence of any such
expiration, termination, reentry, repossession or removal, together with all
expenses of Lessor in connection with such reletting (including, without
limitation, all repossession costs, brokerage commissions, reasonable attorneys’
fees and expenses (including, without limitation, fees and expenses of appellate
proceedings), employee’s expenses, alteration costs and expenses of necessary
preparation for such reletting), less (ii) the net proceeds, if any, of any
reletting effected for the account of Lessee pursuant to subsection 7.01(d).
Lessee shall pay such liquidated and agreed current damages on the dates on
which rent would be payable under this Lease in the absence of such expiration,
termination, reentry, repossession or removal, and Lessor shall be entitled to
recover the same from Lessee on each such date.

(g) At any time after any such expiration or termination of the Term or reentry
or repossession of the Premises or removal of persons or property therefrom by
reason of the occurrence of an Event of Default, whether or not Lessor shall
have collected any liquidated and agreed current damages pursuant to subsection
7.01(f), Lessor shall be entitled to recover from Lessee, and Lessee shall pay
to Lessor on demand, as and for liquidated and agreed final damages for Lessee’s
default and in lieu of all liquidated and agreed current damages beyond the date
of such demand (it being agreed that it would be impracticable or extremely
difficult to fix the actual damages), an amount equal to the excess, if any, of
(a) the aggregate of all Basic Rent, additional rent and other sums which would
be payable under this Lease, in each case from the date of such demand (or, if
it be earlier, to date to which Lessee shall have satisfied in full its
obligations under subsection 7.01(f) to pay liquidated and agreed current
damages) for what would be the then unexpired Term in the absence of such
expiration, termination, reentry, repossession or removal, discounted at the
Reference Rate, over (b) the then fair rental value of the Premises, discounted
at the Reference Rate for the same period. If any law shall limit the amount of
liquidated final damages to less than the amount above agreed upon, Lessor shall
be entitled to the maximum amount allowable under such law.

Section 7.02 Bankruptcy or Insolvency.

(a) If Lessee shall become a debtor in a case filed under Chapter 7 or Chapter
11 of the Bankruptcy Code and Lessee or Lessee’s trustee shall fail to elect to
assume this Lease within sixty (60) days after the filing of such petition or
such additional time as provided by the

 

- 22 -



--------------------------------------------------------------------------------

court within such sixty (60) day period, this Lease shall be deemed to have been
rejected. Immediately thereupon, Lessor shall be entitled to possession of the
Premises without further obligation to Lessee or Lessee’s trustee, and this
Lease, upon the election of Lessor, shall terminate, but Lessor’s right to be
compensated for damages (including, without limitation, liquidated damages
pursuant to any provision hereof) or the exercise of any other remedies in any
such proceeding shall survive, whether or not this Lease shall be terminated.

(b) Neither the whole nor any portion of Lessee’s interest in this Lease or its
estate in the Premises shall pass to any trustee, receiver, conservator,
assignee for the benefit of creditors or any other person or entity, by
operation of law or otherwise under the laws of any state having jurisdiction of
the person or property of Lessee, unless Lessor shall have consented to such
transfer. No acceptance by Lessor of rent or any other payments from any such
trustee, receiver, assignee, person or other entity shall be deemed to
constitute such consent by Lessor nor shall it be deemed a waiver of Lessor’s
right to terminate this Lease for any transfer of Lessee’s interest under this
Lease without such consent.

Section 7.03 Additional Rights of Lessor.

(a) Except as provided in Section 7.01(g), no right or remedy hereunder shall be
exclusive of any other right or remedy, but shall be cumulative and in addition
to any other right or remedy hereunder or now or hereafter existing. Failure to
insist upon the strict performance of any provision hereof or to exercise any
option, right, power or remedy contained herein shall not constitute a waiver or
relinquishment thereof for the future. Receipt by Lessor of any Basic Rent,
additional rent or other sums payable hereunder with knowledge of the breach of
any provision hereof shall not constitute waiver of such breach, and no waiver
by Lessor of any provision hereof shall be deemed to have been made unless made
in writing. Lessor shall be entitled to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the provisions
hereof, or to a decree compelling performance of any of the provisions hereof,
or to any other remedy allowed to Lessor by law or equity.

(b) Lessee hereby waives and surrenders for itself and all those claiming under
it, including creditors of all kinds, (i) any right and privilege which it or
any of them may have to redeem the Premises or to have a continuance of this
Lease after termination of Lessee’s right of occupancy by order or judgment of
any court or by any legal process or writ, or under the terms of this Lease, or
after the termination of the Term as herein provided, (ii) the benefits of any
law which exempts property from liability for debt and (iii) Lessee specifically
waives any rights of redemption or reinstatement available by law or any
successor law.

(c) If an Event of Default on the part of Lessee shall have occurred hereunder
and be continuing, then, without thereby waiving such default, Lessor may, but
shall be under no obligation to, take all action, including, without limitation,
entry upon the Premises, to perform the obligation of Lessee hereunder
immediately and without notice in the case of any emergency as may be reasonably
determined by Lessor and upon five (5) business days notice to Lessee in other
cases. All reasonable expenses incurred by Lessor in connection therewith,
including, without limitation, attorneys’ fees and expenses (including, without
limitation, those incurred in connection with any appellate proceedings), shall
constitute additional rent under this Lease and shall be paid by Lessee to
Lessor upon demand.

 

- 23 -



--------------------------------------------------------------------------------

(d) If Lessee shall be in default in the performance of any of its obligations
under this Lease beyond any applicable grace or cure period hereunder, Lessee
shall pay to Lessor, on demand, all expenses incurred by Lessor as a result
thereof, including, without limitation, reasonable attorneys’ fees and expenses
(including, without limitation, those incurred in connection with any appellate
proceedings) and any additional sums (including any late charge, default
penalties, interest and fees of the counsel of Mortgagee) which are payable by
Lessor to its Mortgagee by reason of Lessee’s late payment or non-payment of
Basic Rent. If Lessor shall be made a party to any litigation commenced against
Lessee and Lessee shall fail to provide Lessor with counsel approved by Lessor
and pay the expenses thereof, Lessee shall pay all costs and reasonable
attorneys’ fees and expenses in connection with such litigation (including,
without limitation, fees and expenses incurred in connection with any appellate
proceedings).

(e) If Lessee shall fail to pay when due any Basic Rent, additional rent or
other sum required to be paid by Lessee hereunder, Lessor shall be entitled to
collect from Lessee as additional rent and Lessee shall pay to Lessor, in
addition to such Basic Rent, additional rent or other sum, annual interest on
the delinquency equal to the Late Rate from the date due until paid. The Late
Rate shall be the lesser of (i) fifteen percent (15%) per annum or (ii) the
maximum rate permitted by applicable law. In addition to all other remedies
Lessor has hereunder, if Lessee shall fail to pay any Basic Rent, additional
rent or other sum, as and when required to be paid by Lessee hereunder prior to
the expiration for the period of payment pursuant to subsection 7.01(a)(i)(1),
Lessor shall be entitled to collect from Lessee, and Lessee shall pay to Lessor,
as additional rent, a late payment charge in an amount equal to 1% of the amount
shown in the notice as unpaid.

ARTICLE VIII

Section 8.01 Notices and Other Instruments. All notices, offers, consents and
other instruments given pursuant to this Lease shall be in writing and shall be
validly given when hand delivered or sent by a courier or express service
guaranteeing overnight delivery or by telecopy, with original being promptly
sent as otherwise provided above, addressed as follows:

 

If to Lessor:

  

Cobham Properties, Inc.

10 Cobham Drive

Orchard Park, New York 14127

Attention: Ms. Betty Bible

Telephone: (716) 667-6224

Facsimile: (716) 667-6503

With a copy to:

  

Jaeckle Fleischman & Mugel, LLP

The Avant Building

200 Delaware Avenue, Suite 900

Buffalo, New York 14202

Attention: Michael A. Piette

Telephone: (716) 843-3882

Facsimile: (716) 856-0432

 

- 24 -



--------------------------------------------------------------------------------

If to Lessee:

  

M/A-COM Technology Solutions Inc.

100 Chelmsford Street

Lowell, MA 01851

Attention: James Rame, Esq., Corporate Attorney

Telephone: (978) 656-2656

Facsimile: (978) 656-2679

Lessor and Lessee each may from time to time specify, by giving fifteen
(15) days notice to each other party, (i) any other address in the United States
as its address for purposes of this Lease and (ii) any other person or entity in
the United States that is to receive copies of notices, offers, consents and
other instruments hereunder. Notice under the terms of this Lease shall be
deemed delivered, whether or not actually received, upon the earlier of (i) the
date of actual receipt by such party, or (ii) the day after said notice is
either deposited with such overnight delivery service, transmitted by
telecopier, or personally delivered, as applicable, pursuant to the above
provisions.

Section 8.02 Estoppel Certificates; Financial Information.

(a) Lessee will, upon ten (10) business days written notice at the request of
Lessor, execute, acknowledge and deliver to Lessor a certificate of Lessee,
stating that this Lease is unmodified and in full force and effect (or, if there
have been modifications, that this Lease is in full force and effect as
modified, and setting forth such modifications) and stating the dates to which
Basic Rent, additional rent and other sums payable hereunder have been paid and
either stating that to the knowledge of Lessee no default exists hereunder or
specifying each such default of which Lessee has knowledge and whether or not
Lessee is still occupying and operating the Premises and such other information
as Lessor shall reasonably request. Any such certificate may be relied upon by
any actual or prospective mortgagee or purchaser of the Premises. Lessor will,
upon ten (10) business days written notice at the request of Lessee, execute,
acknowledge and deliver to Lessee a certificate of Lessor, stating that this
Lease is unmodified and in full force and effect (or, if there have been
modifications, that this Lease is in full force and effect as modified, and
setting forth such modifications) and the dates to which Basic Rent, additional
rent and other sums payable hereunder have been paid, and either stating that to
the knowledge of Lessor no default exists hereunder or specifying each such
default of which Lessor has knowledge. Any such certificate may be relied upon
by Lessee or any actual or prospective assignee or sublessee of the Premises.

(b) Lessor and its agents and designees may enter upon and examine the Premises
and examine the records and books of account and discuss the finances and
business with the officers of the Lessee at reasonable times during normal
business hours and on reasonable advance written notice. Lessee shall provide
the requesting party with copies of any information to which such party would be
entitled in the course of a personal visit. Except in the event of emergency,
Lessee may designate an employee to accompany Lessor, its agents and designees
on such examinations. Lessee will provide, upon Lessor’s request, all
information regarding the Premises, including, but not limited to, a current
rent roll, an operating statement reflecting all income from subleases and all
operating expenses for the Premises. Lessor and its agents and designees may
enter upon and examine the Premises and show the Premises to prospective
mortgagees and/or purchasers at reasonable times during normal business hours
and on reasonable advance written notice.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE IX

Section 9.01 No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises by reason of
the fact that the same person acquires or holds, directly or indirectly, this
Lease or the leasehold estate hereby created or any interest herein or in such
leasehold estate, as well as the fee estate in the Premises or any interest in
such fee estate.

Section 9.02 Surrender. Upon the expiration or termination of this Lease, Lessee
shall surrender the Premises to Lessor in as good repair and condition as
received under Section 2.01(a) except for any damage resulting from Condemnation
or Casualty or normal wear and tear not required to be repaired by Lessee. The
provisions of this Section shall survive the expiration or other termination of
this Lease.

Section 9.03 Time. Time is of the essence with respect to this Lease, and the
respective time periods set forth herein.

Section 9.04 Separability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by Lessor
shall not discharge or relieve Lessee from any of its obligations hereunder.
Each provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. All provisions contained in this Lease shall be binding
upon, inure to the benefit of and be enforceable by the successors and assigns
of Lessor to the same extent as if each such successor and assign were named as
a party hereto. All provisions contained in this Lease shall be binding upon the
successors and assigns of Lessee and shall inure to the benefit of and be
enforceable by the permitted successors and assigns of Lessee in each case to
the same extent as if each successor and assign were named as a party hereto.
This Lease shall be governed by and interpreted in accordance with the laws of
the state in which the Premises are located.

Section 9.05 Table of Contents and Headings; Internal References. The table of
contents and the headings of the various paragraphs and exhibits of this Lease
have been inserted for reference only and shall not to any extent have the
effect of modifying the express terms and provisions of this Lease. Unless
stated to the contrary, any references to any Section, subsection, Exhibit and
the like contained herein are to the respective Section, subsection, Exhibit and
the like of this Lease.

Section 9.06 Counterparts. This Lease may be executed in two or more
counterparts and shall be deemed to have become effective when and only when one
or more of such counterparts shall have been executed by or on behalf of each of
the parties hereto (although it shall not be necessary that any single
counterpart be executed by or on behalf of each of the parties hereto, and all
such counterparts shall be deemed to constitute but one and the same instrument)
and shall have been delivered by each of the parties to the other. This Lease,
to the extent signed and delivered by means of a facsimile machine or PDF email
attachment, shall be

 

- 26 -



--------------------------------------------------------------------------------

treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine or PDF email attachment to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or PDF email attachment as a
defense to the formation of a contract and each party forever waives such
defense.

Section 9.07 Lessor’s Liability. Notwithstanding anything to the contrary
provided in this Lease, it is specifically understood and agreed, such agreement
being a primary consideration for the execution of this Lease by Lessor, that
there shall be absolutely no personal liability on the part of any partner,
director, member, officer or shareholder of Lessor, its successors or assigns
with respect to any of the terms, covenants and conditions of this Lease, and
any liability on the part of Lessor shall be limited solely to Lessor’s interest
in the Premises, such exculpation of liability to be absolute and without any
exception whatsoever.

Section 9.08 Amendments and Modifications. Except as expressly provided herein,
this Lease may not be modified or terminated except by a writing signed by
Lessor and Lessee.

Section 9.09 Additional Rent. All amounts other than Basic Rent which Lessee is
required to pay or discharge pursuant to this Lease, including the charge
provided for by Section 7.03(e) hereof, shall constitute additional rent which
shall include, but not be limited to all reasonable costs and expenses of Lessee
and Lessor which are incurred in connection or associated with (A) the use,
occupancy, possession, operation, condition, design, construction, maintenance,
alteration, repair or restoration of any of the Premises, (B) the performance of
any of Lessee’s obligations under this Lease, (C) the prosecution, defense or
settlement of any litigation involving or arising from any of the Premises or
this Lease, (D) the enforcement by Lessor, its successors and assigns, of any of
its rights under this Lease, (E) any amendment to or modification of this Lease
made at the request of Lessee, (F) costs of Lessor’s counsel incurred in
connection with any act undertaken by Lessor (or its counsel) at the request of
Lessee, or incurred in connection with any act of Lessor performed on behalf of
Lessee pursuant to this Lease.

Section 9.10 Consents. Except as specifically set forth in this Lease, all
consents and approvals to be granted by either Lessor or Lessee shall not be
unreasonably withheld, conditioned or delayed, and each party’s sole remedy
against the other for the failure to grant any consent shall be to seek
injunctive relief. In no circumstance will a party be entitled to damages with
respect to the failure of the other party to grant any consent or approval.

Section 9.11 Quiet Enjoyment. Lessor agrees that, subject to the rights of
Lessor under this Lease, Lessee shall hold and enjoy the Premises during the
term of this Lease, free from any hindrance or interference from Lessor or any
party claiming by, through or under Lessor.

 

- 27 -



--------------------------------------------------------------------------------

Section 9.12 Holding Over. If Lessee remains in possession of the Premises, or
any part thereof, after the expiration or other termination of the Term, without
Lessor’s express written consent, Lessee shall be guilty of an unlawful
detention of the Premises and shall be liable to Lessor for damages for use of
the Premises during the period of such unlawful detention at a rate equal to 1.5
times the Basic Rent and all other amounts which would be payable during the
Term hereof (collectively, “Holdover Rent”), plus any consequential damages
suffered by Lessor. In the event of such unlawful detention, Lessee shall
indemnify and hold Lessor harmless from and against any and all claims, suits,
proceedings, losses, damages, liabilities, costs and expenses, including,
without limitation, attorneys’ fees and disbursements, asserted against or
incurred by Lessor, as a result of such unlawful detention. Notwithstanding the
foregoing, Lessor shall be entitled to such other remedies and damages provided
under this Lease or at law or in equity.

Section 9.13 Compliance with Terrorism Laws. Lessee represents and warrants that
neither Lessee nor any Person controlling Lessee (i) is included on any
Government List (as hereinafter defined); (ii) has been determined by competent
authority to be subject to the prohibitions contained in Presidential Executive
Order No. 133224 (September 23, 2001) or in any enabling or implementing
legislation or other Presidential Executive Orders in respect thereof; (iii) has
been previously indicted for or convicted of any felony involving a crime or
crimes of moral turpitude or for any offense under the criminal laws against
terrorists, the criminal laws against money laundering, the Bank Secrecy Act, as
amended, the Money Laundering Control Act of 1986, as amended, or the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorists (USA PATRIOT ACT) Act of 2001, Public Law 107-56
(October 26, 2001), as amended; (iv) is currently under investigation by any
governmental authority for alleged criminal activity; or (v) has a reputation in
the community for criminal or unethical behavior. For purposes of this Lease,
the term “Government List” means (1) the Specialty Designated Nationals and
Blocked Persons Lists maintained by the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”), (2) the Denied Persons List and the
Entity List maintained by the United States Department of Commerce, (3) the List
of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (4) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the lists, laws, rules
and regulations maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation, (5) any other similar list maintained by the
United States Department of State, the United States Department of Commerce or
any other governmental authority or pursuant to any Executive Order of the
President of the United States of America and (6) any list or qualification of
“Designated Nationals” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, as all such Government Lists may be updated from time to time.

Section 9.14 Financing and Subordination, Non-Disturbance and Attornment.

(a) Notwithstanding anything to the contrary in this Lease, this Lease and
Lessee’s interest hereunder shall be subject, subordinate and inferior to any
mortgage or other security instrument granted or entered into by Lessor in
connection with the loan by which Lessor acquired the Premises from Lessee, and
any mortgage or other security instrument hereafter placed upon the Premises by
Lessor, and to any and all advances made or to be made thereunder, to the
interest thereon, and all renewals, replacements and extensions thereof,
provided that any

 

- 28 -



--------------------------------------------------------------------------------

such mortgage (or a separate non-disturbance agreement entered into between
Lessee and the Mortgagee in whose favor such mortgage was granted) shall provide
for the recognition of this Lease and all Lessee’s rights hereunder unless and
until an Event of Default. If Lessor desires to obtain or refinance any loan,
Lessee shall execute any and all documents that such Mortgagee reasonably
requires in connection with such financing, so long as the same do not
materially adversely affect any right, benefit or privilege of Lessee under this
Lease or materially increase Lessee’s obligations under this Lease.

(b) Lessor shall obtain and provide to Lessee and Lessee shall execute a
Subordination, Non-Disturbance and Attornment Agreement substantially in the
form of attached Exhibit E from any and all lenders of record now and hereafter
in the future.

Section 9.15 Purchase Option. In the event that Lessor elects to sell the Land,
Improvements and Premises, whether in whole or in part, Lessor shall provide
Lessee with a written notice of its desire to sell and Lessee shall have a
one-time right of first offer to purchase the Land, Improvements and Premises
before the Lessor proceeds to offer the same to a broader marketplace of
prospective buyers.

The offered price will reflect fair market value and a price that Lessor is
willing to accept. Should Lessee and Lessor not agree on a price after
negotiating in good faith for a period not to exceed forty-five (45) days,
unless Lessee and Lessor agree to extend the initial forty-five (45) day period
(extension details to be mutually agreed upon in a Lease amendment), Lessor
shall be free to sell the Land, Improvements and Premises to a third party and
have no obligations to reoffer the Land, Improvements and Premises to Lessee so
long as the price that Lessor intends to sell the Land, Improvements and
Premises for is not less than 95% of the amount last offered by Lessee to
purchase the Land, Improvements and Premises. In the event the Lessor wishes to
sell the Land, Improvements and Premises to a thirty party for less than 95% of
the amount last offered by Lessee, Lessor shall first re-offer the Land,
Improvements and Premises for purchase to Lessee whereupon Lessee will have the
opportunity to purchase the Building at the adjusted price.

In the event that Lessor is unable to sell the Land, Improvements and Premises
to a third party within six (6) months after the Lessor’s initial offer to
Lessee, the Lessee’s purchase option will be restored.

Section 9.16 Security Deposit and Prepaid Rent. Lessee’s existing security
deposit of $131,492.00 held pursuant to the terms of section 9.16 of the
Original Lease will be returned to Tenant within thirty (30) days after the
execution of the Lease.

In addition, the amount of pre-paid rent equal to $175,323.50 referenced in the
Pre-Paid Rent Letter will be applied in partial satisfaction of the Base Rent
due in August 2013 and September 2013. The Pre-Paid Rent Letter shall then be of
no further force or effect.

Section 9.17 Short Form Memorandum of Lease. Upon Lessor’s or Lessee’s request,
the parties shall record a “short form” Memorandum of Lease identifying the Term
granted to Lessee by this Lease, and any other terms to which the parties may
agree. Any recording costs associated with the memorandum or short form of this
Lease shall be borne by Lessee. Upon

 

- 29 -



--------------------------------------------------------------------------------

the expiration or earlier termination of this Lease, Lessee shall promptly
execute and deliver to Lessor an instrument, in recordable form, wherein Lessee
acknowledges the expiration or earlier termination of this Lease. Upon transfer
or conveyance of the Premises by Lessor, Lessee agrees to execute an amendment
to the memorandum indicating the change of Lessor.

Section 9.18 Intentionally Deleted.

Section 9.19 Brokers. Lessor and Lessee mutually represent and warrant to each
other that it dealt with no real estate brokers in the transactions contemplated
by this Lease, and that no brokerage fees, commissions, or other remuneration of
any kind are due in connection herewith, except that Lessee utilized the
services of Cassidy Turley FHO (“Lessee’s Broker”) and Lessee shall be solely
responsible for payment of compensation to Lessee’s Broker pursuant to the terms
of a separate agreement. Lessor shall have no obligation to Lessee or Lessee’s
Broker in connection with such services. Lessor shall forever indemnify and hold
harmless Lessee against and in respect of any and all claims, losses,
liabilities and expenses, including, without limitation, reasonable attorney’s
fees and court costs, which Lessee may incur on account of any claim by any
broker or agent or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Lessor in respect to the
transactions herein contemplated. Lessee shall forever indemnify and hold
harmless Lessor against and in respect of any and all claims, losses,
liabilities and expenses, including, without limitation, reasonable attorney’s
fees and court costs, which Lessor may incur on account of any claim by any
broker or agent or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Lessee in respect to the
transactions herein contemplated. The provisions of this Section shall survive
expiration or termination of this Lease.

Section 9.20 Waiver of Jury Trial. Lessor and Lessee each hereby expressly,
irrevocably, fully and forever release, waive and relinquish any and all right
to trial by jury.

Section 9.21 No Partnership. Nothing herein contained shall be deemed or
construed either by the parties hereto, or by a third party, to create a
relationship between the parties of principal and agent, partnership, or joint
venture. None of computation of rent, or any other provision contained herein,
or any acts of the parties hereto, shall be deemed to create any relationship
between the parties hereto other than the relationship of landlord and tenant.

Section 9.22 No Construction Against Drafter. Each of the parties hereto
acknowledges that it is sophisticated and experienced in transactions of the
nature contemplated hereby and that it has been represented by counsel of its
choosing in connection herewith; accordingly, each party hereto waives to the
fullest extent permitted by law the application of any law or rule of
construction requiring that this Lease be construed or interpreted against the
drafting party or in favor of the non-drafting party.

Section 9.23 Security Interest and Security Agreement. This Lease shall also
create a security interest in, and Lessee hereby grants to Lessor a security
interest in, all sums on deposit with Lessor (or Lessor’s Mortgagee, as
applicable) pursuant to the provisions of this Lease, including, but not limited
to the Security Deposit (said funds and accounts are hereinafter referred to
collectively as the “Collateral”). This Lease constitutes a security

 

- 30 -



--------------------------------------------------------------------------------

agreement between Lessee and Lessor with respect to the Collateral in which
Lessor is granted a security interest hereunder, and, cumulative of all other
rights and remedies of Lessor hereunder, Lessor shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code. “Uniform
Commercial Code” means the Uniform Commercial Code as now or hereafter in effect
in the state where the Premises is located; provided that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, the Lessor’s security interest in
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than such state, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions. Lessee hereby agrees to execute and
deliver on demand and hereby irrevocably constitutes and appoints Lessor the
attorney-in-fact of Lessee to execute and deliver and, if appropriate, to file
with the appropriate filing officer or office such security agreements,
financing statements, continuation statements or other instruments as Lessor may
request or require in order to impose, perfect or continue the perfection of the
lien or security interest created hereby. Lessee hereby authorizes Lessor at any
time and from time to time to file any initial financing statements, amendments
thereto and continuation statements with or without the signature of Lessee as
authorized by applicable law, as applicable to all or part of the Collateral.
For purposes of such filings, Lessee agrees to furnish any information requested
by the Lessor promptly upon request therefor by Lessor. Lessee also ratifies its
authorization for the Lessor to have filed any like initial financing
statements, amendments thereto or continuation statements, if filed prior to the
date of this Lease. Lessee agrees to furnish Lessor with notice of any change in
the name, identity, organizational structure, residence, state of incorporation,
state of organization or state of formation or principal place of business or
mailing address of Lessee within ten (10) days of the effective date of any such
change. Upon the occurrence of any Event of Default, Lessor shall have the
rights and remedies as prescribed in this Lease, or as prescribed by general
law, or as prescribed by any applicable Uniform Commercial Code, all at Lessor’s
election.

Upon the return of the Security Deposit to Lessee pursuant to section 9.16 of
this Lease, this section 9.23 shall be of no further force or effect.

[Signatures of Lessor and Lessee Follow on Next Pages]

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the date first above written.

 

LESSOR:

COBHAM PROPERTIES, INC.

a Delaware corporation

By:       /s/  Betty Bible

Signature Page



--------------------------------------------------------------------------------

LESSEE:

M/A-COM TECHNOLOGY

SOLUTIONS INC.

a Delaware corporation

By:       /s/  Robert Dennehy

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF LAND



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED EXCEPTIONS



--------------------------------------------------------------------------------

EXHIBIT C

BASIC RENT SCHEDULE

A. The annual Basic Rent for the Interim Term (as prorated) and the first Lease
Year of the Term shall be $1,051,941 payable in monthly installments of
$87,661.75. The initial Basic Rent was calculated using a rate of $9.00 per
square foot times 111,883 feet of flex style industrial building and $1.50 per
square foot times 30,805 square feet of basement area.

B. Except as otherwise provided in Subparagraph C below, the Basic Rent for the
next four (4) subsequent Lease Years of the Term and for the five (5) Lease
Years of the Renewal Term, if applicable, shall increase annually by the
following formula:

On the first day of each Lease Year after the first Lease Year of the Term of
this Lease (the “Escalation Date”), the Basic Rent shall be increased by an
amount determined by multiplying the Basic Rent by a fraction, the numerator of
which shall be the most recent Consumer Price Index, as hereinafter defined,
published prior to the applicable Escalation Date, less the most recent Consumer
Price Index published prior to September, 2008 (the “Base Index”), and the
denominator of which shall be the Base Index. If the Consumer Price Index
applicable to any Escalation Date does not exceed the Base Index, the Basic Rent
applicable immediately preceding the Escalation Date shall apply to the ensuing
Lease Year, until the next Escalation Date, at which time the Basic Rent shall
be subject to increase pursuant to this Section. With respect to the increases
in Basic Rent provided in this Section, Lessor and Lessee agree that:

(i) As used herein, the term “Consumer Price Index” shall mean the United States
Department of Labor Bureau of Labor Statistics Consumer Price Index, all Urban
Consumers, U.S. City Average, all times (1967 = 100), or the successor of that
index;

(ii) Upon request, Lessor shall provide Lessee with a statement specifying the
applicable Consumer Price Index to be used for calculation of the increased
Basic Rent pursuant to this Section; in the event Lessor or Lessee lacks
sufficient data to determine the appropriate increase on any Escalation Date as
provided herein, Lessee shall continue to pay the monthly installments of annual
Basic Rent payable immediately prior to the Escalation Date and, as soon as
Lessee obtains the necessary data, Lessee shall adjust the monthly installments
of Basic Rent due hereunder accordingly and make payment, retroactively, of any
amounts due from the Escalation Date. In no event shall delay or failure of the
Lessor to notify the Lessee of the amount of a Basic Rent increase constitute a
waiver of or in any way impair the continuing obligation of the Lessee to pay
the Basic Rent increases provided for in this Section.



--------------------------------------------------------------------------------

C. For the Extended Term the Basic Rent shall be calculated based on the
following annual amounts payable in three (3) monthly installments as set forth
below:

 

Lease Years

   Annual Basic
Rate Rent      Monthly
Installment      Rent Rate Per
Rental
Square Foot -
Triple Net  

Floors 1 and 2

        

1/1/13 - 12/31/13

   $ 1,074,076.80       $ 89,506.40       $ 9.60/RSF NNN   

Basement

        

1/1/13 - 12/31/13

     30,805.00         2,567.08         1.00/RSF NNN   

While the commencement date of the Extended Term is October 1, 2013, the Basic
Rent outlined above during January 1, 2013 - December 31, 2013 is shown as a
full twelve (12) month period to verify that the Basic Rent during the timeframe
is consistent with the Lessee’s current total Base Rent in accordance with the
terms of the Original Lease. It is understood that the Lessee’s then current
Basic Rent will remain unchanged until January 1, 2014 in accordance with the
schedule outlined above. Therefore, the Consumer Price Index adjustments
pursuant to Exhibit C of the Lease shall no longer apply and Tenant will not be
subject to increases as of September 2012 or September 2013.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

SEVERABLE PROPERTY

Severable Property shall include all apparatus, personal property, trade
fixtures, inventory, equipment, machinery, fittings, furniture, furnishings,
chattel, materials and supplies located on and used in, or related to Lessee’s
business, including, but not limited to, mainframe computers, kitchen equipment
and telephone and similar systems and articles of personal property of every
kind and nature whatsoever, and any additions, replacements, accessions and
substitutions thereto or therefor, and all proceeds of all of the foregoing.

Severable Property shall not include the Improvements.



--------------------------------------------------------------------------------

EXHIBIT E

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

AGREEMENT dated as of the      day of                 , 20    , between
                    , a                          whose address is
                                                                             
(“Tenant”), and                                          
                                                             (the “Mortgagee”).

WHEREAS,                                     , a
                                         whose address is
                                                                         
(“Landlord”), owns the real property located at
                                                                      (such real
property, including all buildings, improvements, structures and fixtures located
thereon, “Landlord’s Premises”), as more particularly described in Schedule A;

WHEREAS, Mortgagee has made or will be making a loan to Landlord in the original
principal amount of $                 as the loan may be modified or amended
from time to time (the “Loan”);

WHEREAS, to secure the Loan, Landlord has encumbered Landlord’s premises by
entering into a mortgage dated on or about                     , 19    / 20    
in favor of Mortgagee (as amended, increased, renewed, extended, spread,
consolidated, severed, restated, or otherwise changed from time to time the
“Mortgage”) recorded on                     ,19    /20    , at Book         ,
Page         , in the Official Records of the County of
                                , State of New York or to be recorded in such
Land Records (the “Land Records”);

WHEREAS, pursuant to a Lease dated as of                         , 19    /
20    , as such lease may have been, or may be amended from time to time (the
“Lease’), Landlord demised to Tenant all or a portion of Landlord’s Premises
(“Tenant’s Premises”) effective as of                         , 19    /20    .
Tenant’s Premises are commonly known as
                                                                         ;

WHEREAS, ¨ (check and complete if appropriate) a memorandum of the Lease is to
be recorded in the Land Records prior to the recording of this Agreement or was
recorded in the Land Records on                         , 19    /20    , at Book
        , Page          ; and

WHEREAS, Tenant and Mortgagee desire to agree upon the relative priorities of
their interests in Landlord’s Premises and their rights and obligations if
certain events occur.

NOW, THEREFORE, for good and sufficient consideration, the receipt and
sufficiency of which is hereby acknowledged, Tenant and Mortgagee agree as
follows:

1. DEFINITIONS.

The following terms shall have the following meanings for purposes of this
Agreement:

1.1 “Construction-Related Obligation” means any obligation of Landlord under the
Lease to make, pay for, or reimburse Tenant for any alterations, demolition or
other improvements or work at Landlord’s Premises, including Tenant’s Premises.
Construction-Related Obligations shall not include: (a) reconstruction or repair
following fire, casualty or condemnation; or (b) day-to-day maintenance and
repairs.



--------------------------------------------------------------------------------

1.2 “Foreclosure Event” means (a) foreclosure under the Mortgage; (b) any other
exercise by Mortgagee of rights and remedies (whether under the Mortgage or
under applicable law, including bankruptcy law) as holder of the Loan and/or the
Mortgage, as a result of which Successor Landlord becomes owner of Landlord’s
Premises; or (c) delivery by Landlord to Mortgagee (or its designee or nominee)
of a deed or other conveyance of Landlord’s interest in Landlord’s Premises in
lieu of any of the foregoing.

1.3 “Former Landlord” means Landlord and any other party that was landlord under
the Lease at any time before the occurrence of any attornment under this
Agreement.

1.4 “Offset Right” means any right or alleged right of Tenant to any offset,
defense (other than one arising from actual payment and performance, which
payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or other applicable law) from Landlord’s
breach or default under the Lease.

1.5 “Rent” means any fixed rent, basic rent or additional rent under the Lease.

1.6 “Successor Landlord” means any party that becomes owner of Landlord’s
Premises as the result of a Foreclosure Event.

1.7 “Termination Right” means any right of Tenant to cancel or terminate the
Lease or to claim a partial or total eviction arising (whether under the Lease
or under applicable law) from Landlord’s breach or default under the Lease.

2. SUBORDINATION. The Lease and all of Tenant’s rights thereunder shall be, and
shall at all times remain, subject and subordinate to the Mortgage, the lien
imposed by the Mortgage, and all indebtedness secured by the Mortgage.

3. NONDISTURBANCE, RECOGNITION AND ATTORNMENT.

3.1 No Exercise of Mortgage Remedies Against Tenant. So long as the Lease has
not been terminated on account of Tenant’s default that has continued beyond
applicable cure periods (an “Event of Default”), Mortgagee shall not name or
join Tenant as a defendant in any exercise of Mortgagee’s rights and remedies
arising upon a default under the Mortgage unless applicable law requires Tenant
to be made a party thereto as a condition to proceeding against Landlord or
prosecuting such rights and remedies. In the latter case, Mortgagee may join
Tenant as a defendant in such action only for such purpose and not to terminate
the Lease or otherwise adversely affect Tenant’s rights under the Lease or this
Agreement in such action.

3.2 Nondisturbance and Attornment. If the Lease has not been terminated on
account of an Event of Default by Tenant, then, when Successor Landlord takes
title to Landlord’s Premises (“Attornment Date”): (a) Successor Landlord shall
not terminate or disturb Tenant’s possession of Tenant’s Premises under the
Lease, except in accordance with the terms of the Lease and this Agreement;
(b) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (c) Tenant shall
recognize and attorn to Successor Landlord as Tenant’s direct landlord under the
Lease as affected by this Agreement; and (d) the Lease shall continue in full
force and effect as a direct lease, in accordance with its terms (except as
provided in this Agreement), between Successor Landlord and Tenant.

3.3 Further Documentation. The provisions of this Article shall be effective and
self-operative without any need for Successor Landlord or Tenant to execute any
further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article in writing upon request by either of them.



--------------------------------------------------------------------------------

4. PROTECTION OF SUCCESSOR LANDLORD. Notwithstanding anything to the contrary in
the Lease or the Mortgage, neither Mortgagee nor the Successor Landlord shall be
liable for or bound by any of the following matters:

4.1 Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the
Attornment Date, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the Attornment
Date. The foregoing shall not limit either (a) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the Attornment Date; or (b) Successor
Landlord’s obligation to correct any conditions that existed as of the
Attornment Date and violate Successor Landlord’s obligations as Landlord under
the Lease.

4.2 Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty days before the date such Rent was first due and
payable under the Lease with respect to any period after the Attornment Date
other than, and only to the extent that, the Lease expressly required such a
prepayment.

4.3 Payment; Security Deposit. Any obligation: (a) to pay Tenant any sum(s) that
any Former Landlord owed to Tenant; or (b) with respect to any security
deposited with Former Landlord. This paragraph is not intended to apply to
Landlord’s obligation to make any payment that constitutes a
“Construction-Related Obligation”.

4.4 Modification, Amendment, or Waiver. Any modification or amendment of the
Lease, or any waiver of any terms of the Lease, made without Mortgagee’s written
consent.

4.5 Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.

4.6 Construction-Related Obligations. Any Construction-Related Obligation of
Former Landlord, except as expressly provided for in Schedule B (if any)
attached to this Agreement.

5. EXCULPATION OF SUCCESSOR LANDLORD. Notwithstanding anything to the contrary
in this Agreement or the Lease, upon any attornment pursuant to this Agreement,
the Lease shall be deemed to have been automatically amended to provide that
Successor Landlord’s obligations and liability under the Lease shall never
extend beyond Successor Landlord’s (or is successors’ or assigns’) interest, if
any, in Landlord’s Premises from time to time, including insurance and
condemnation proceeds, Successor Landlord’s interest in the Lease, and the
proceeds from any sale or other disposition of Landlord’s Premises by Successor
Landlord (collectively, “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.

6. MORTGAGEE’S RIGHT TO CURE.

6.1 Notice to Mortgagee. Notwithstanding anything to the contrary in the Lease
or this Agreement, before exercising any Termination Right or Offset Right,
Tenant shall provide Mortgagee with notice of the breach or default by Landlord
giving rise to same (the “Default Notice”) and, thereafter, the opportunity to
cure such breach or default as provided for below.

6.2 Mortgagee’s Cure Period. After Mortgagee receives a Default Notice,
Mortgagee shall have a period of thirty (30) days beyond the time available to
Landlord under the Lease in which to cure the breach or default by Landlord.
Mortgagee shall have no obligation to cure (and shall have no liability or
obligation for not curing) any breach or default by Landlord, except to the
extent that Mortgagee agrees or undertakes otherwise in writing.

6.3 Extended Cure Period. In addition, as to any breach or default by Landlord
the cure of which requires possession and control of Landlord’s Premises,
provided only that Mortgagee undertakes to Tenant by written notice to Tenant
within thirty (30) days after receipt of the Default Notice to exercise
reasonable efforts to



--------------------------------------------------------------------------------

cure or cause to be cured by a receiver such breach or default within the period
permitted by this paragraph, Mortgagee’s cure period shall continue for such
additional time (the “Extended Cure Period”) as Mortgagee may reasonably require
to either (a) obtain possessions and control of Landlord’s Premises and
thereafter cure the breach or default with reasonable diligence and continuity;
or (b) obtain the appointment of a receiver and give such receiver a reasonable
period of time in which to cure the default.

7. CONFIRMATION OF FACTS. Tenant represents to Mortgagee and to any Successor
Landlord, in each case as of the date of this Agreement (“Effective Date”):

7.1 Effectiveness of Lease. The Lease is in full force and effect, has not been
modified, and constitutes the entire agreement between Landlord and Tenant
relating to Tenant’s Premises. Tenant has no interest in Landlord’s Premises
except pursuant to the Lease. No unfulfilled conditions exist to Tenant’s
obligations under the Lease.

7.2 Rent. Tenant has not paid any Rent that is first due and payable under the
Lease after the Effective Date.

7.3 No Landlord Default. To the best of Tenant’s knowledge, no breach or default
by Landlord exists and no event has occurred that, with the giving of notice,
the passage of time, or both, would constitute such a breach or default.

7.4 No Tenant Default. Tenant is not in default under the Lease and has not
received any uncured notice of any default by Tenant under the Lease.

7.5 No Termination. Tenant has not commenced any action nor sent or received any
notice to terminate the Lease. Tenant has no presently exercisable Termination
Right(s) or Offset Right(s).

7.6 Commencement Date. The “Commencement Date” of the Lease was
                         , 19    /20    .

7.7 Acceptance. Except as set forth in Schedule B (if any) attached to this
Agreement: (a) Tenant has accepted possession of Tenant’s Premises; and
(b) Landlord has performed all Construction-Related Obligations related to
Tenant’s initial occupancy of Tenant’s Premises and Tenant has accepted such
performance by Landlord.

7.8 No Transfer. Tenant has not transferred, encumbered, mortgaged, assigned,
conveyed or otherwise disposed of the Lease or any interest therein, other than
sublease(s) made in compliance with the Lease.

7.9 Due Authorization. Tenant has full authority to enter into this Agreement,
which has been duly authorized by all necessary actions.

8. TENANT COVENANTS. Tenant covenants with the Mortgagee that now and continuing
as long as the Mortgage shall remain unsatisfied of record as follows:

8.1 Rent Payment Notices. From and after Tenant’s receipt of written notice from
Mortgagee (a “Rent Payment Notice”), Tenant shall pay all Rent to Mortgagee or
as Mortgagee shall direct in writing, until such time as Mortgagee directs
otherwise in writing. Tenant shall comply with any Rent Payment Notice
notwithstanding any contrary instruction, direction or assertion from Landlord.
Mortgagee’s delivery to Tenant of a Rent Payment Notice, or Tenant’s compliance
therewith, shall not be deemed to: (a) cause Mortgagee to succeed to or to
assume any obligations or responsibilities as Landlord under the Lease, all of
which shall continue to be performed and discharged solely by Landlord unless
and until any attornment as occurred pursuant to this Agreement; or (b) relieve
Landlord of any obligations under the Lease.

8.2 Tenant shall not subordinate the Lease to the lien of any other mortgage
other than the Mortgage in favor of the Mortgagee.



--------------------------------------------------------------------------------

8.3 If requested by the Mortgagee or the Successor Landlord, Tenant shall
deliver to Mortgagee or the Successor Landlord (as the case may be) the same
periodic deliveries (e.g., updated financial reports, updated estoppel
certificates) it delivers to Landlord pursuant to the Lease.

9. MISCELLANEOUS.

9.1 Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to any party
(at the address on page one). Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
agreement.

9.2 Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.

9.3 Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage. Mortgagee confirms
that Mortgagee has consented to Landlord’s entering into the Lease.

9.4 Mortgagee’s Rights and Obligations. Except as expressly provided for in this
Agreement, Mortgagee shall have no obligations to Tenant with respect to the
Lease. If an attornment occurs pursuant to this Agreement, then all rights and
obligations of Mortgagee under this Agreement shall terminate, without thereby
affecting in any way the rights and obligations of Successor Landlord provided
for in this Agreement.

9.5 Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the Commonwealth of Massachusetts, excluding its principles of conflicts of
laws. TENANT HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT IN THE COMMONWEALTH OF MASSACHUSETTS IN A COUNTY OR
JUDICIAL DISTRICT WHERE THE MORTGAGEE MAINTAINS A BRANCH, AND CONSENTS THAT THE
MORTGAGEE MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT TENANT’S
ADDRESS SET FORTH ABOVE. Tenant acknowledges and agrees that the venue provided
above is the most convenient forum for both the Mortgagee and Tenant. Tenant
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.

9.6 Miscellaneous. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Mortgagee represents that Mortgagee has
full authority to enter into this Agreement, and Mortgagee’s entry into this
Agreement has been duly authorized by all necessary actions. No provisions of
this Agreement may be amended, waived or modified except by an instrument in
writing signed by the party to be bound. The headings and captions in this
Agreement are for convenience of reference only and in no way define, limit or
describe the scope or the intent of any provision or section of this Agreement
and shall not be deemed to have any substantive effect. Inapplicability or
unenforceability of any provisions of this Agreement shall not limit or impair
the operation or validity of any other provision of this Agreement.



--------------------------------------------------------------------------------

9.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but such
counterparts shall together constitute one and the same instrument.

9.8 No Agency Relationship. The Mortgagee is not the agent or representative of
Landlord and this Agreement shall not make the Mortgagee liable to materialmen,
contractors, craftsmen, laborers or others for goods delivered to or services
performed by them upon the Landlord’s Premises, or for debts or claims accruing
to such parties against Landlord and there is no contractual relationship,
either expressed or implied, between the Mortgagee and any materialmen,
subcontractors, craftsmen, laborers, or any other person supplying any work,
labor or materials for the Improvements.

9.9 WAIVER OF JURY TRIAL. TENANT AND THE MORTGAGEE HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY
HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS RELATED THERETO. TENANT REPRESENTS AND WARRANTS
THAT NO REPRESENTATIVE OR AGENT OF THE MORTGAGEE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE THAT THE MORTGAGEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. THE TENANT ACKNOWLEDGES THAT THE
MORTGAGEE HAS BEEN INDUCED TO ACCEPT THIS AGREEMENT BY, AMONG OTHER THINGS, THE
PROVISIONS OF THIS SECTION.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
first date set forth above.

 

                By:      Signature of Witness       Name:              Title:   
  Typed Name of Witness                          By:      Signature of Witness
      Name:              Title:      Typed Name of Witness         



--------------------------------------------------------------------------------

Landlord Consent

Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the above Agreement.

Landlord irrevocably directs Tenant to comply with any Rent Payment Notice,
notwithstanding any contrary direction, instruction or assertion by Landlord.
Tenant shall be entitled to rely on any Rent Payment Notice. Tenant shall be
under no duty to controvert or challenge any Rent Payment Notice. Tenant’s
compliance with a Rent Payment Notice shall not be deemed to violate the Lease.
Landlord hereby releases Tenant from, and shall indemnify and hold Tenant
harmless from and against, any and all loss, claim, damage, liability, cost or
expense (including payment of reasonable attorneys’ fees and disbursements)
arising from any claim based upon Tenant’s compliance with any Rent Payment
Notice. Landlord shall look solely to Mortgagee with respect to any claims
Landlord may have on account of an incorrect or wrongful Rent Payment Notice.

 

      LANDLORD         By:      Signature of Witness       Name:             
Title:      Typed Name of Witness         

Dated:                         , 20    

Guarantor Consent

Each of the undersigned, a guarantor of Tenant’s obligations under the Lease (a
“Guarantor”), consents to Tenant’s execution, delivery and performance of the
foregoing Agreement. From and after any attornment pursuant to the foregoing
Agreement, that certain Guaranty dated                         , 19    /20    
(the “Guaranty”) executed by Guarantor in favor of
                                         shall automatically benefit and be
enforceable by Successor Landlord with respect to Tenant’s obligations under the
Lease as affected by the foregoing Agreement. Successor Landlord’s rights under
the Guaranty shall not be subject to any defense, offset, claim, counterclaim,
reduction or abatement of any kind resulting from any act, omission or waiver by
any Former Landlord for which Successor Landlord would, pursuant to the
foregoing Agreement, not be liable or answerable after an attornment. The
foregoing does not limit any waivers or other provisions contained in the
Guaranty. Guarantor confirms that the Guaranty is in full force and effect and
Guarantor presently has no offset, defense (other than any arising from actual
payment or performance by Tenant, which payment or performance would bind a
Successor Landlord under the foregoing Agreement), claim, counterclaim,
reduction, deduction or abatement against Guarantor’s obligations under the
Guaranty.

 

      GUARANTOR         By:      Signature of Witness       Name:             
Title:      Typed Name of Witness         

Dated:                         , 20    



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

(Tenant)

 

COMMONWEALTH OF MASSACHUSETTS    )       :    SS. COUNTY OF    )   

On the      day of                     , in the year 20    , before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

              Notary Public

ACKNOWLEDGMENT

(Mortgagee)

 

COMMONWEALTH OF MASSACHUSETTS    )       :    SS. COUNTY OF    )   

On the      day of                     , in the year 20    , before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

              Notary Public

ACKNOWLEDGMENT

(Guarantor)

 

STATE OF NEW YORK    )       :    SS. COUNTY OF    )   

On the      day of                     , in the year 20    , before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

              Notary Public

ACKNOWLEDGMENT

(Landlord)

 

STATE OF NEW YORK    )       :    SS. COUNTY OF    )   

On the     day of                     , in the year 20    , before me, the
undersigned, a Notary Public in and for said State, personally appeared
                                        , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

              Notary Public



--------------------------------------------------------------------------------

SCHEDULE A

DESCRIPTION OF LANDLORD’S PREMISES

ALL THAT CERTAIN REAL PROPERTY lying, being and situated in the City of
                                                 , County of
                                                         , and Commonwealth of
Massachusetts, more particularly described as follows.



--------------------------------------------------------------------------------

SCHEDULE B

CONSTRUCTION-RELATED OBLIGATIONS

Construction-Related Obligations remaining to be performed as of
                        , 19    /20    , if any

[Summarize and Describe]

Successor Landlord’s Construction-Related Obligations after attornment, if any:

[Negotiate and Describe]